UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number: 333-112593 333-112593-01 CCO Holdings, LLC CCO Holdings Capital Corp. (Exact name of registrants as specified in their charters) Delaware 86-1067239 Delaware 20-0259004 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 12405 Powerscourt Drive St. Louis, Missouri 63131 (314)965-0555 (Address of principal executive offices including zip code) (Registrants’ telephone number, including area code) Securities registered pursuant to section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act:None Indicate by check mark if the registrants are well-known seasoned issuers, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrants are not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrants (1)have filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrants were required to file such reports), and (2)have been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrants have submitted electronically and posted on their corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrants were required to submit and post such files). YES [] NO [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrants’ knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form10-K. þ Indicate by check mark whether the registrants are large accelerated filers, accelerated filers, non-accelerated filers, or smaller reporting companies. See definition of “accelerated filers,” “large accelerated filers,” and “smaller reporting companies” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filers oAccelerated filers oNon-accelerated filers þSmaller reporting companies o Indicate by check mark whether the registrants are shell companies (as defined in Rule 12b-2 of the Act). Yes o No þ All of the issued and outstanding shares of capital stock of CCO Holdings Capital Corp. are held by CCO Holdings, LLC.All of the limited liability company membership interests of CCO Holdings, LLC are held by CCH II, LLC (a wholly owned subsidiary of Charter Communications, Inc., a reporting company under the Exchange Act).There is no public trading market for any of the aforementioned limited liability company membership interests or shares of capital stock. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrants have filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes þ No o Documents Incorporated By Reference The following documents are incorporated into this Annual Report by reference:None CCO HOLDINGS, LLC CCO HOLDINGS CAPITAL CORP. FORM 10-K — FOR THE YEAR ENDED DECEMBER 31, 2009 TABLE OF CONTENTS Page No. PART I Item1 Business 1 Item 1A Risk Factors 16 Item 1B Unresolved Staff Comments 27 Item2 Properties 27 Item3 Legal Proceedings 28 Item4 Submission of Matters to a Vote of Security Holders 30 PART II Item5 Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 31 Item6 Selected Financial Data 32 Item7 Management's Discussion and Analysis of Financial Condition and Results of Operations 32 Item7A Quantitative and Qualitative Disclosure About Market Risk 56 Item8 Financial Statements and Supplementary Data 56 Item9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 56 Item 9A Controls and Procedures 56 Item 9B Other Information 57 PART III Item10 Directors, Executive Officers and Corporate Governance 58 Item11 Executive Compensation 63 Item12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 84 Item13 Certain Relationships and Related Transactions, and Director Independence 88 Item14 Principal Accounting Fees and Services 92 PART IV Item 15 Exhibits and Financial Statement Schedules 93 Signatures S-1 Exhibit Index E-1 This Annual Report on Form10-K is for the year ended December31, 2009.The Securities and Exchange Commission (“SEC”)allows us to “incorporate by reference” information that we file with the SEC, which means that we can disclose important information to you by referring you directly to those documents.Information incorporated by reference is considered to be part of this Annual Report.In addition, information that we file with the SEC in the future will automatically update and supersede information contained in this Annual Report.In this Annual Report, “we,” “us” and “our” refer to CCO Holdings, LLC and its subsidiaries. i CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This annual report includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the "Securities Act"), and Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), regarding, among other things, our plans, strategies and prospects, both business and financial, including, without limitation, the forward-looking statements set forth in Part I. Item1. and in Part II. Item7. under the heading "Management’s Discussion and Analysis of Financial Condition and Results of Operations" in this annual report.Although we believe that our plans, intentions and expectations reflected in or suggested by these forward-looking statements are reasonable, we cannot assure you that we will achieve or realize these plans, intentions or expectations.Forward-looking statements are inherently subject to risks, uncertainties and assumptions, including, without limitation, the factors described in Part I. Item 1A. under the heading "Risk Factors" and in Part II. Item7. under the heading, "Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this annual report.Many of the forward-looking statements contained in this annual report may be identified by the use of forward-looking words such as "believe," "expect," "anticipate," "should," "planned," "will," "may," "intend," "estimated," "aim," "on track," "target," "opportunity" and "potential," among others.Important factors that could cause actual results to differ materially from the forward-looking statements we make in this annual report are set forth in this annual report and in other reports or documents that we file from time to time with the SEC, and include, but are not limited to: · our ability to sustain and grow revenues and cash flows from operating activities by offering video, high-speed Internet, telephone and other services to residential and commercial customers, and to maintain and grow our customer base, particularly in the face of increasingly aggressive competition and the difficult economic conditions in the United States; · the impact of competition from other distributors, including but not limited to incumbent telephone companies, direct broadcast satellite operators, wireless broadband providers, and digital subscriber line ("DSL") providers and competition from video provided over the Internet; · general business conditions, economic uncertainty or downturn and the significant downturn in the housing sector and overall economy; · our ability to obtain programming at reasonable prices or to raise prices to offset, in whole or in part, the effects of higher programming costs (including retransmission consents); · our ability to adequately deliver customer service; · the effects of governmental regulation on our business; · the availability and access, in general, of funds to meet our and our parent company’s debt obligations, prior to or when they become due, and to fund our operations and necessary capital expenditures, either through (i) cash on hand, (ii) cash flows from operating activities, (iii) access to the capital or credit markets including through new issuances, exchange offers or otherwise, especially given recent volatility and disruption in the capital and credit markets, or (iv) other sources and our ability to fund debt obligations (by dividend, investment or otherwise) to the applicable obligor of such debt; and · our ability to comply with all covenants in our and our parent company’s indentures and credit facilities, any violation of which, if not cured in a timely manner, could trigger a default of our other obligations under cross-default provisions. All forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by this cautionary statement.We are under no duty or obligation to update any of the forward-looking statements after the date of this annual report. ii PART I Item 1.Business. Introduction CCO Holdings, LLC (“CCO Holdings”) is among the largest providers of cable services in the United States, offering a variety of entertainment, information and communications solutions to residential and commercial customers in 27 states. CCO Holdings operates in a heavily regulated industry pursuant to various franchises from local and state governments and licenses granted by state and federal governments including the Federal Communications Commission (the “FCC”).Our infrastructure consists of a hybrid of fiber and coaxial cable plant passing approximately 11.9 million homes, through which we offer our residential and commercial customers traditional video cable programming, high-speed Internet access, advanced broadband cable services (such as high definition television, OnDemand™ (“OnDemand”) video programming and digital video recorder (“DVR”) service) and telephone service.See "Item 1. Business — Products and Services" for further description of these terms and services, including "customers." As of December 31, 2009, we served approximately 5.3 million customers.We served approximately 4.8 million video customers, of which approximately 67% were digital video customers.We also served approximately 3.1 million high-speed Internet customers and we provided telephone service to approximately 1.6 million customers.We sell our cable video programming, high-speed Internet and telephone services primarily on a subscription basis, often in a bundle of two or more services, providing savings and convenience to our customers.Approximately 57% of our customers subscribe to a bundle of services. Through Charter Business®, we provide scalable, tailored broadband communications solutions to business organizations, such as business-to-business Internet access, data networking, fiber connectivity to cellular towers, video and music entertainment services and business telephone.As of December 31, 2009, we served approximately 224,300 business customers, including small- and medium-sized commercial customers. CCO Holdings Capital Corp. is a wholly-owned subsidiary of CCO Holdings and was formed and exists solely as a co-issuer of the public debt issued with CCO Holdings.We are wholly owned by our parent company, CCH II, LLC (“CCH II”) and indirectly owned by Charter Communications, Inc. (“Charter”).All significant intercompany accounts and transactions among consolidated entities have been eliminated. We have a history of net losses. Our net losses were principally attributable to insufficient revenue to cover the combination of operating expenses and interest expenses we incurred because of our debt, impairment of franchises and depreciation expenses resulting from the capital investments we have made and continue to make in our cable properties. Our principal executive offices are located at Charter Plaza, 12405 Powerscourt Drive, St. Louis, Missouri 63131.Our telephone number is (314) 965-0555, and Charter has a website accessible at www.charter.com.Since January1, 2002, our annual reports, quarterly reports and current reports on Form8-K, and all amendments thereto, have been made available on Charter’s website free of charge as soon as reasonably practicable after they have been filed.The information posted on Charter’s website is not incorporated into this annual report. Bankruptcy Proceedings and Recent Events On March27, 2009, we, our parent companies and certain affiliates (collectively, the “Debtors”) filed voluntary petitions in the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”), to reorganize under Chapter 11 of the United States Bankruptcy Code (the “Bankruptcy Code”).The Chapter 11 cases were jointly administered under the caption In re Charter Communications, Inc., et al., Case No. 09-11435.On May 7, 2009, we and our parent companies filed a Joint Plan of Reorganization (the "Plan") and a related disclosure statement (the “Disclosure Statement”) with the Bankruptcy Court.The Plan was confirmed by order of the Bankruptcy Court on November 17, 2009 (“Confirmation Order”), and became effective on November 30, 2009 (the “Effective Date”), the date on which we and our parent companies emerged from protection under Chapter 11 of the Bankruptcy Code. As provided in the Plan and the Confirmation Order, (i) the notes and bank debt of Charter Communications Operating, LLC (“Charter Operating”) and CCO Holdings remained outstanding; (ii) holders of approximately $1.5 billion of notes issued by CCH II received new CCH II notes (the “Notes Exchange”); (iii) holders of notes issued 1 by CCH I, LLC (“CCH I”) received 21.1 million shares of new Charter Class A common stock;(iv) holders of notes issued by CCH I Holdings, LLC (“CIH”) received 6.4 million warrants to purchase shares of new Charter Class A common stock with an exercise price of $46.86 per share that expire five years from the date of issuance; (v) holders of notes issued by Charter Communications Holdings, LLC (“Charter Holdings”) received 1.3 million warrants to purchase shares of new Charter Class A common stock with an exercise price of $51.28 per share that expire five years from the date of issuance; (vi) holders of convertible notes issued by Charter received $25 million and 5.5 million shares of preferred stock issued by Charter; and (vii) all previously outstanding shares of Charter Class A and Class B common stock were cancelled.In addition, as part of the Plan, the holders of CCH I notes received and transferred to Mr. Paul G. Allen, Charter’s principal stockholder, $85 million of new CCH II notes. The consummation of the Plan was funded with cash on hand, the Notes Exchange, and net proceeds of approximately $1.6 billion of an equity rights offering (the “Rights Offering”)in which holders of CCH I notes purchased new Charter Class A common stock. In connection with the Plan, Charter, Mr. Allen and Charter Investment, Inc. (“CII”) entered into a separate restructuring agreement (as amended, the “Allen Agreement”), in settlement and compromise of their legal, contractual and equitable rights, claims and remedies against Charter and its subsidiariesIn addition to any amounts received by virtue of CII’s holding other claims against Charter and its subsidiaries, on the Effective Date, CII was issued 2.2 million shares of the new Charter Class B common stock equal to 2% of the equity value of Charter, after giving effect to the Rights Offering, but prior to issuance of warrants and equity-based awards provided for by the Plan and 35% (determined on a fully diluted basis) of the total voting power of all new capital stock of Charter. Each share of new Charter Class B common stock is convertible, at the option of the holder, into one share of new Charter Class A common stock, and is subject to significant restrictions on transfer and conversion.Certain holders of new Charter Class A common stock (and securities convertible into or exercisable or exchangeable therefore) and new Charter Class B common stock received certain customary registration rights with respect to their shares.On the Effective Date, CII received: (i) 4.7 million warrants to purchase shares of new Charter Class A common stock, (ii) $85 million principal amount of new CCH II notes (transferred from CCH I noteholders), (iii) $25 million in cash for amounts previously owed to CIIunder a management agreement, (iv) $20 million in cash for reimbursement of fees and expenses in connection with the Plan, and (v) an additional $150 million in cash.The warrants described above have an exercise price of $19.80 per share and expire seven years after the date of issuance. In addition, on the Effective Date, CII retained a minority equity interest in reorganized Charter Communications Holding Company, LLC (“Charter Holdco”) of 1% and a right to exchange such interest into new Charter Class A common stock. On December 28, 2009, CII exchanged 81% of its interest in Charter Holdco, and on February 8, 2010 the remaining interest was exchanged after which Charter Holdco became 100% owned by Charter (the “Holdco Exchange”) and ownership of CII was transferred to Charter.The warrants and common stock previously issued to CII were transferred to Mr. Allen in connection with the Holdco Exchange and transfer of CII’s ownership to Charter.In connection with the Plan, Mr. Allen transferred his preferred equity interest in CC VIII, LLC (“CC VIII”) to Charter.Mr. Allen has the right to elect up to four of Charter's eleven board members. On February 28, 2010, our former President and Chief Executive Officer, Neil Smit, resigned and our Chief Operating Officer, Michael J. Lovett, assumed the additional title of Interim President and Chief Executive Officer. On March 17, 2010,we announced that Charter Operating had received the required votes from lenders to amend its existing $8.2 billion senior secured credit facilities to, among other things, allow for the creation of a new revolving facility, the extension of maturities of a portion of the facilities and the amendment of certain other terms and conditions. Upon the closing of these amendments, each of Bank of America, N.A. and JPMorgan Chase Bank, N.A., for itself and on behalf of the lenders under the Charter Operating senior secured credit facilities, has agreed to dismiss the pending appeal of our Confirmation Order pending before the District Court for the Southern District of New York and to waive any objections to our Confirmation Order issued by the United States Bankruptcy Court for the Southern District of New York. We expect to close on these transactions by March 31, 2010, subject to meeting customary conditions. The terms “CCO Holdings,” “we,” “our” and “us,” when used in this report with respect to the period prior to CCO Holdings’ emergence from bankruptcy, are references to the Debtors (“Predecessor”) and, when used with respect to the period commencing after CCO Holdings’ emergence, are references to CCO Holdings (“Successor”). These references include the parent companies and subsidiaries of Predecessor or Successor, as the case may be, unless otherwise indicated or the context requires otherwise. 2 Corporate Entity Structure The chart below sets forth our entity structure and that of our direct and indirect parent companies and subsidiaries.This chart does not include all of our affiliates and subsidiaries and, in some cases, we have combined separate entities for presentation purposes.The equity ownership and voting percentages shown below are approximations as of February 15, 2010, and do not give effect to any exercise of then outstanding warrants.Indebtedness amounts shown below are principal amounts as of December 31, 2009.See Note 8 to the accompanying consolidated financial statements contained in “Item 8. Financial Statements and Supplementary Data,” which also includes the accreted values of the indebtedness described below. 3 Charter Communications, Inc. Charter owns 100% of Charter Holdco.Charter Holdco, through its subsidiaries, owns cable systems and certain strategic investments.As sole manager under applicable operating agreements, Charter controls the affairs of Charter Holdco and its limited liability company subsidiaries.In addition, Charter provides management services to Charter Holdco and its subsidiaries under a management services agreement. Charter Communications Holding Company, LLC. Charter Holdco, a Delaware limited liability company formed on May25, 1999, is the indirect 100% parent of Charter’s subsidiaries including debt issuers and operating subsidiaries.At December 31, 2009, the common membership units of Charter Holdco were owned approximately 99.81% by Charter and 0.19% by CII.All of the outstanding common membership units in Charter Holdco, that were held by CII at December 31, 2009, were controlled by Mr.Allen and were exchangeable at any time for shares of new Charter ClassA common stock.On February 8, 2010, Mr. Allen exercised his remaining right to exchange Charter Holdco units for shares of Class A common stock after which Charter Holdco became 100% owned by Charter and ownership of CII was transferred to Charter. Interim Holding Company Debt Issuers.As indicated in the organizational chart above, our interim holding company debt issuers indirectly own the subsidiaries that own or operate all of our cable systems, subject to a CC VIII minority interest held by CCH I as described below.For a description of the debt issued by these issuers please see “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations — Description of Our Outstanding Debt.” Preferred Equity in CC VIII.At December 31, 2009, Charter owned 30% of the CC VIII preferred membership interests.CCH I, a direct subsidiary of CIH and indirect subsidiary of Charter, directly owned the remaining 70% of these preferred interests.The common membership interests in CC VIII are indirectly owned by Charter Operating.See Note 11 to our accompanying consolidated financial statements contained in “Item8. Financial Statements and Supplementary Data.” Products and Services Through our hybrid fiber and coaxial cable network, we offer our customers traditional cable video services (basic and digital, which we refer to as “video” services), high-speed Internet services, and telephone services, as well as advanced broadband services (such as OnDemand, high definition television, and DVR service).Our telephone services are primarily provided using voice over Internet protocol (“VoIP”) technology, to transmit digital voice signals over our systems.Our video, high-speed Internet, and telephone services are offered to residential and commercial customers on a subscription basis, with prices and related charges that vary primarily based on the types of service selected, whether the services are sold as a “bundle” or on an individual basis, and the equipment necessary to receive the services, with some variation in prices. The following table approximates our customer statistics for video, residential high-speed Internet and telephone as of December 31, 2009 and 2008. Approximate as of December 31, December 31, 2009 (a) 2008 (a) Residential (non-bulk) basic video customers (b) Multi-dwelling (bulk) and commercial unit customers (c) Total basic video customers (b) (c) Digital video customers (d) Residential high-speed Internet customers (e) Telephone customers (f) Total Revenue Generating Units (g) After giving effect to sales and acquisitions of cable systems in 2008 and 2009, basic video customers, digital video customers, high-speed Internet customers, and telephone customers would have been 5,024,000, 3,132,200, 2,875,600, and 1,348,800, respectively, as of December 31, 2008. (a) Our billing systems calculate the aging of customer accounts based on the monthly billing cycle for each account.On that basis, at December 31, 2009 and 2008, "customers" include approximately 25,900 and 4 36,000 persons, respectively, whose accounts were over 60 days past due in payment, approximately 3,500 and 5,300 persons, respectively, whose accounts were over 90 days past due in payment, and approximately 2,200 and 2,700 persons, respectively, whose accounts were over 120 days past due in payment. (b) “Basic video customers” include all residential customers who receive video cable services. (c) Included within "basic video customers" are those in commercial and multi-dwelling structures, which are calculated on an equivalent bulk unit (“EBU”) basis.In the second quarter of 2009, we began calculating EBUs by dividing the bulk price charged to accounts in an area by the published rate charged to non-bulk residential customers in that market for the comparable tier of service rather than the most prevalent price charged as was used previously.This EBU method of estimating basic video customers is consistent with the methodology used in determining costs paid to programmers and is consistent with the methodology used by other multiple system operators (“MSOs”).EBUs presented as of December 31, 2008 decreased by 9,300 as a result of the change in methodology.As we increase our published video rates to residential customers without a corresponding increase in the prices charged to commercial service or multi-dwelling customers, our EBU count will decline even if there is no real loss in commercial service or multi-dwelling customers. (d) "Digital video customers" include all basic video customers that have one or more digital set-top boxes or cable cards deployed. (e) "Residential high-speed Internet customers" represent those residential customers who subscribe to our high-speed Internet service. (f) “Telephone customers” include all customers receiving telephone service. (g) "Revenue generating units" represent the sum total of all basic video, digital video, high-speed Internet and telephone customers, not counting additional outlets within one household.For example, a customer who receives two types of service (such as basic video and digital video) would be treated as two revenue generating units and, if that customer added on high-speed Internet service, the customer would be treated as three revenue generating units.This statistic is computed in accordance with the guidelines of the National Cable & Telecommunications Association (“NCTA”). Video Services In 2009, video services represented approximately 51% of our total revenues.Our video service offerings include the following: • Basic Video.All of our video customers receive a package of basic programming which generally consists of local broadcast television, local community programming, including governmental and public access, and limited satellite-delivered or non-broadcast channels, such as weather, shopping and religious programming.Our basic channel line-up generally has between 9 and 35 channels. • Expanded Basic Video.This expanded programming level includes a package of satellite-delivered or non-broadcast channels and generally has between 20 and 60 channels in addition to the basic channel line-up. • Digital Video.We offer digital video services including a digital set-top box, an interactive electronic programming guide with parental controls, an expanded menu of pay-per-view channels, including OnDemand (available nearly everywhere), digital quality music channels and the option to also receive a cable card. In addition to video programming, digital video service enables customers to receive our advanced broadband services such as OnDemand, DVRs, and high definition television. We also offer our digital sports tier in combination with premium sports content on charter.net. • Premium Channels.These channels provide original programming, commercial-free movies, sports, and other special event entertainment programming.Although we offer subscriptions to premium channels on an individual basis, we offer an increasing number of digital video channel packages and premium channel packages, and we offer premium channels combined with our advanced broadband services. • Pay-Per-View.These channels allow customers to pay on a per event basis to view a single showing of a 5 recently released movie, a one-time special sporting event, music concert, or similar event on a commercial-free basis. • OnDemand and Subscription OnDemand. OnDemand service allows customers to select from hundreds of movies and other programming at any time.These programming options may be accessed for a fee or, in some cases, for no additional charge.In some areas we also offer subscription OnDemand for a monthly fee or included in a digital tier premium channel subscription. • High Definition Television. High definition television offers our digital customers certain video programming at a higher resolution to improve picture quality versus standard basic or digital video images. • Digital Video Recorder. DVR service enables customers to digitally record programming and to pause and rewind live programming. High-Speed Internet Services In 2009, residential high-speed Internet services represented approximately 22% of our total revenues.We currently offer several tiers of high-speed Internet services with speeds ranging up to 60 megabytes per second download speed to our residential customers via cable modems attached to personal computers.We also offer home networking gateways to these customers, which permit customers to connect up to five computers in their home to the Internet simultaneously. Telephone Services In 2009, telephone services represented approximately 10% of our total revenues.We provide voice communications services primarily using VoIP technology to transmit digital voice signals over our systems.Charter Telephone includes unlimited nationwide and in-state calling, voicemail, call waiting, caller ID, call forwarding and other features.Charter Telephone® also provides international calling either by the minute or in a package of 250 minutes per month. Commercial Services In 2009, commercial services represented approximately 7% of our total revenues.Commercial services, offered through Charter Business™, include scalable broadband communications solutions for business organizations, such as business-to-business Internet access, data networking, video and music entertainment services, and business telephone. Sale of Advertising In 2009, sales of advertising represented approximately 4% of our total revenues.We receive revenues from the sale of local advertising on satellite-delivered networks such as MTV®, CNN® and ESPN®.In any particular market, we generally insert local advertising on up to 40 channels.We also provide cross-channel advertising to some programmers. From time to time, certain of our vendors, including programmers and equipment vendors, have purchased advertising from us.For the years ending December 31, 2009, 2008 and 2007, we had advertising revenues from vendors of approximately $41 million, $39 million, and $15 million, respectively.These revenues resulted from purchases at market rates pursuant to binding agreements. Pricing of Our Products and Services Our revenues are derived principally from the monthly fees customers pay for the services we offer.We typically charge a one-time installation fee which is sometimes waived or discounted during certain promotional periods.The prices we charge for our products and services vary based on the level of service the customer chooses and the geographic market.In accordance with FCC rules, the prices we charge for video cable-related equipment, such as set-top boxes and remote control devices, and for installation services, are based on actual costs plus a permitted rate of return in regulated markets. 6 We offer reduced-price service for promotional periods in order to attract new customers, to promote the bundling of two or more services and to retain existing customers.There is no assurance that these customers will remain as customers when the promotional pricing period expires.When customers bundle services, generally the prices are lower per service than if they had only purchased a single service. Our Network Technology Our network utilizes the hybrid fiber coaxial cable (“HFC”) architecture, which combines the use of fiber optic cable with coaxial cable.In most systems, we deliver our signals via fiber optic cable from the headend to a group of nodes, and use coaxial cable to deliver the signal from individual nodes to the homes passed served by that node.On average, our system design enables up to 400 homes passed to be served by a single node and provides for six strands of fiber to each node, with two strands activated and four strands reserved for spares and future services.We believe that this hybrid network design provides high capacity and signal quality.The design also provides two-way signal capacity for the addition of future services. HFC architecture benefits include: • bandwidth capacity to enable traditional and two-way video and broadband services; • dedicated bandwidth for two-way services, which avoids return signal interference problems that can occur with two-way communication capability; and • signal quality and high service reliability. The following table sets forth the technological capacity of our systems as of December31, 2009 based on a percentage of homes passed: Less than 550 860/870 Two-way megahertz megahertz megahertz megahertz activated 4% 5% 45% 46% 96% Approximately 96% of our homes passed are served by systems that have bandwidth of 550 megahertz or greater.This bandwidth capacity enables us to offer digital television, high-speed Internet services, telephone service and other advanced services. Through system upgrades and divestitures of non-strategic systems, we have reduced the number of headends that serve our customers from 1,138 at January1, 2001 to 252 at December31, 2009.Headends are the control centers of a cable system.Reducing the number of headends reduces related equipment, service personnel, and maintenance expenditures.As of December 31, 2009, approximately 92% of our customers were served by headends serving at least 10,000 customers. As of December31, 2009, our cable systems consisted of approximately 200,000 aerial and underground miles of coaxial cable, and approximately 55,000 aerial and underground miles of fiber optic cable, passing approximately 11.9 million households and serving approximately 5.3 million customers. We have built and activated a national transport backbone inter-connecting 95% of our local and regional networks.The backbone is highly scalable enabling efficient and timely transport of Internet traffic, voice traffic, and high definition video content distribution. Management, Customer Care and Marketing Our corporate office, which includes employees of Charter, is responsible for coordinating and overseeing operations including establishing company-wide policies and procedures.The corporate office performs certain financial and administrative functions on a centralized basis and performs these services on a cost reimbursement basis pursuant to a management services agreement.Our field operations are managed within two operating groups with shared service centers for our field sales and marketing function, human resources and training function, finance, and certain areas of customer operations. Our customer care centers are managed centrally.We have eight internal customer care locations plus several third-party call center locations that through technology and procedures function as an integrated system.We provide 7 service to our customers 24 hours a day, seven days a week.We also utilize our website to enable our customers to view and pay their bills online, obtain useful information, and perform various equipment troubleshooting procedures.Our customers may also obtain support through our on-line chat and e-mail functionality. Our marketing strategy emphasizes our bundled services through targeted marketing programs to existing and potential customers.Marketing expenditures increased by $4 million, or 1%, over the year ended December 31, 2008 to $272 million for the year ended December 31, 2009.Our marketing organization creates and executes marketing programs intended to increase customer relationships, retain existing customers and cross-sell additional products to current customers.We monitor the effectiveness of our marketing efforts, customer perception, competition, pricing, and service preferences, among other factors, to increase our responsiveness to our customers. Programming General We believe that offering a wide variety of programming influences a customer’s decision to subscribe to and retain our cable services.We rely on market research, customer demographics and local programming preferences to determine channel offerings in each of our markets.We obtain basic and premium programming from a number of suppliers, usually pursuant to written contracts.Our programming contracts generally continue for a fixed period of time, usually from three to ten years, and are subject to negotiated renewal.Some programming suppliers offer financial incentives to support the launch of a channel and/or ongoing marketing support.We also negotiate volume discount pricing structures.Programming costs are usually payable each month based on calculations performed by us and are generally subject to annual cost escalations and audits by the programmers. Costs Programming is usually made available to us for a license fee, which is generally paid based on the number of customers to whom we make such programming available.Such license fees may include “volume” discounts available for higher numbers of customers, as well as discounts for channel placement or service penetration.Some channels are available without cost to us for a limited period of time, after which we pay for the programming.For home shopping channels, we receive a percentage of the revenue attributable to our customers’ purchases, as well as, in some instances, incentives for channel placement. Our cable programming costs have increased in every year we have operated in excess of customary inflationary and cost-of-living type increases.We expect them to continue to increase, and at a higher rate than in 2009, due to a variety of factors including amounts paid for retransmission consent, annual increases imposed by programmers and additional programming, including high-definition and OnDemand programming.In particular, sports programming costs have increased significantly over the past several years.In addition, contracts to purchase sports programming sometimes provide for optional additional programming to be available on a surcharge basis during the term of the contract. Federal law allows commercial television broadcast stations to make an election between “must-carry” rights and an alternative “retransmission-consent” regime.When a station opts for the retransmission-consent regime, we are not allowed to carry the station’s signal without the station’s permission.Continuing demands by owners of broadcast stations for carriage of other services or cash payments to those broadcasters in exchange for retransmission consent will likely increase our programming costs or require us to cease carriage of popular programming, potentially leading to a loss of customers in affected markets. Over the past several years, our video service rates have not fully offset increasing programming costs, and with the impact of increasing competition and other marketplace factors, we do not expect them to do so in the foreseeable future.In addition, our inability to fully pass these programming cost increases on to our video customers has had and is expected in the future to have an adverse impact on our cash flow and operating margins associated with the video product.In order to mitigate reductions of our operating margins due to rapidly increasing programming costs, we continue to review our pricing and programming packaging strategies, and we plan to continue to migrate certain program services from our basic level of service to our digital tiers.As we migrate our programming to our digital tier packages, certain programming that was previously available to all of our customers via an analog signal may only be part of an elective digital tier package offered to our customers for an additional fee.As a result, we expect that the customer base upon which we pay programming fees will proportionately decrease, and the overall expense for providing that service will also decrease.However, reductions in the size of certain programming customer bases may result in the loss of specific volume discount benefits. 8 We have programming contracts that have expired and others that will expire at or before the end of 2010.We will seek to renegotiate the terms of these agreements.There can be no assurance that these agreements will be renewed on favorable or comparable terms.To the extent that we are unable to reach agreement with certain programmers on terms that we believe are reasonable, we have been, and may in the future be, forced to remove such programming channels from our line-up, which may result in a loss of customers. Franchises As of December31, 2009, our systems operated pursuant to a total of approximately 3,200 franchises, permits, and similar authorizations issued by local and state governmental authorities.Such governmental authorities often must approve a transfer to another party.Most franchises are subject to termination proceedings in the event of a material breach.In addition, most franchises require us to pay the granting authority a franchise fee of up to 5.0% of revenues as defined in the various agreements, which is the maximum amount that may be charged under the applicable federal law.We are entitled to and generally do pass this fee through to the customer. Prior to the scheduled expiration of most franchises, we generally initiate renewal proceedings with the granting authorities.This process usually takes three years but can take a longer period of time.The Communications Act of 1934, as amended (the “Communications Act”), which is the primary federal statute regulating interstate communications, provides for an orderly franchise renewal process in which granting authorities may not unreasonably withhold renewals.In connection with the franchise renewal process, many governmental authorities require the cable operator to make certain commitments, such as building out certain of the franchise areas, customer service requirements, and supporting and carrying public access channels.Historically we have been able to renew our franchises without incurring significant costs, although any particular franchise may not be renewed on commercially favorable terms or otherwise.Our failure to obtain renewals of our franchises, especially those in the major metropolitan areas where we have the most customers, could have a material adverse effect on our consolidated financial condition, results of operations, or our liquidity, including our ability to comply with our debt covenants.See “— Regulation and Legislation — Video Services — Franchise Matters.” Competition We face competition in the areas of price, service offerings, and service reliability.We compete with other providers of video, high-speed Internet access, telephone services, and other sources of home entertainment.We operate in a very competitive business environment, which can adversely affect the results of our business and operations.We cannot predict the impact on us of broadband services offered by our competitors. In terms of competition for customers, we view ourselves as a member of the broadband communications industry, which encompasses multi-channel video for television and related broadband services, such as high-speed Internet, telephone, and other interactive video services.In the broadband industry, our principal competitor for video services throughout our territory is direct broadcast satellite (“DBS”) and our principal competitor for high-speed Internet services is DSL provided by telephone companies.Our principal competitors for telephone services are established telephone companies, other telephone service providers, and other carriers, including VoIP providers.Based on telephone companies’ entry into video service and the upgrades of their networks, they will become increasingly more significant competitors for both high-speed Internet and video customers.At this time, we do not consider other cable operators to be significant competitors in our overall market, as overbuilds are infrequent and geographically spotty (although in any particular market, a cable operator overbuilder would likely be a significant competitor at the local level). Our key competitors include: DBS Direct broadcast satellite is a significant competitor to cable systems.The DBS industry has grown rapidly over the last several years, and now serves more than 32 million subscribers nationwide.DBS service allows the subscriber to receive video services directly via satellite using a dish antenna. Video compression technology and high powered satellites allow DBS providers to offer more than 280 digital channels from a single satellite, thereby surpassing the traditional analog cable system.In 2009, major DBS competitors offered a greater variety of channel packages, and were especially competitive with promotional pricing for more basic services.While we continue to believe that the initial investment by a DBS customer exceeds that of 9 a cable customer, the initial equipment cost for DBS has decreased substantially, as the DBS providers have aggressively marketed offers to new customers of incentives for discounted or free equipment, installation, and multiple units.DBS providers are able to offer service nationwide and are able to establish a national image and branding with standardized offerings, which together with their ability to avoid franchise fees of up to 5% of revenues and property tax, leads to greater efficiencies and lower costs in the lower tiers of service.Also, DBS providers are currently offering more high definition programming, including local high definition programming.However, we believe that cable-delivered OnDemand and Subscription OnDemand services, which include HD programming, are superior to DBS service, because cable headends can provide two-way communication to deliver many titles which customers can access and control independently, whereas DBS technology can only make available a much smaller number of titles with DVR-like customer control.However, joint marketing arrangements between some DBS providers and telecommunications carriers allow similar bundling of services in certain areas.DBS providers have also made attempts at deployment of high-speed Internet access services via satellite, but those services have been technically constrained and of limited appeal. Telephone Companies and Utilities Our telephone service competes directly with established telephone companies and other carriers, including Internet-based VoIP providers, for voice service customers.Because we offer voice services, we are subject to considerable competition from telephone companies and other telecommunications providers, including wireless providers with an increasing number of consumers abandoning wired telephone services.The telecommunications industry is highly competitive and includes competitors with greater financial and personnel resources, strong brand name recognition, and long-standing relationships with regulatory authorities and customers.Moreover, mergers, joint ventures and alliances among our competitors have resulted in providers capable of offering cable television, Internet, and telephone services in direct competition with us. Most telephone companies, which already have plant, an existing customer base, and other operational functions in place (such as billing and service personnel), offer DSL service.DSL service allows Internet access to subscribers at data transmission speeds greater than those available over conventional telephone lines.We believe DSL service is competitive with high-speed Internet service and is often offered at prices lower than our Internet services, although often at speeds lower than the speeds we offer.However, DSL providers may currently be in a better position to offer data services to businesses since their networks tend to be more complete in commercial areas.They may also have the ability to bundle telephone with Internet services for a higher percentage of their customers.We expect DSL to remain a significant competitor to our high-speed Internet services.In addition, the continuing deployment of fiber optics into telephone companies’ networks (primarily by Verizon Communications, Inc. (“Verizon”)) will enable them to provide even higher bandwidth Internet services. Telephone companies, including AT&T Inc. (“AT&T”) and Verizon, offer video and other services in competition with us, and we expect they will increasingly do so in the future.Upgraded portions of these networks carry two-way video, data services and provide digital voice services similar to ours.In the case of Verizon, high-speed data services (fiber optic service (“FiOS”)) operate at speeds as high as or higher than ours.In addition, these companies continue to offer their traditional telephone services, as well as service bundles that include wireless voice services provided by affiliated companies.Based on internal estimates, we believe that AT&T and Verizon are offering video services in areas serving approximately 26% to 31% of our estimated homes passed as of December 31, 2009 and we have experienced increased customer losses in these areas.AT&T and Verizon have also launched campaigns to capture more of the multiple dwelling unit (“MDU”) market.Additional upgrades and product launches are expected in markets in which we operate. In addition to telephone companies obtaining franchises or alternative authorizations in some areas and seeking them in others, they have been successful through various means in reducing or streamlining the franchising requirements applicable to them.They have had significant success at the federal and state level, securing an FCC ruling and numerous state franchise laws that facilitate their entry into the video marketplace.Because telephone companies have been successful in avoiding or reducing the franchise and other regulatory requirements that remain applicable to cable operators like us, their competitive posture has often been enhanced.The large scale entry of major telephone companies as direct competitors in the video marketplace has adversely affected the profitability and valuation of our cable systems. Additionally, we are subject to limited competition from utilities that possess fiber optic transmission lines capable of transmitting signals with minimal signal distortion.Certain utilities are also developing broadband over power line technology, which may allow the provision of Internet and other broadband services to homes and offices. 10 Broadcast Television Cable television has long competed with broadcast television, which consists of television signals that the viewer is able to receive without charge using an “off-air” antenna.The extent of such competition is dependent upon the quality and quantity of broadcast signals available through “off-air” reception, compared to the services provided by the local cable system.Traditionally, cable television has provided higher picture quality and more channel offerings than broadcast television.However, the recent licensing of digital spectrum by the FCC now provides traditional broadcasters with the ability to deliver high definition television pictures and multiple digital-quality program streams, as well as advanced digital services such as subscription video and data transmission. Traditional Overbuilds Cable systems are operated under non-exclusive franchises historically granted by state and local authorities.More than one cable system may legally be built in the same area.It is possible that a franchising authority might grant a second franchise to another cable operator and that such franchise might contain terms and conditions more favorable than those afforded us.In addition, entities willing to establish an open video system, under which they offer unaffiliated programmers non-discriminatory access to a portion of the system’s cable system, may be able to avoid local franchising requirements.Well-financed businesses from outside the cable industry, such as public utilities that already possess fiber optic and other transmission lines in the areas they serve, may over time become competitors.There are a number of cities that have constructed their own cable systems, in a manner similar to city-provided utility services.There also has been interest in traditional cable overbuilds by private companies not affiliated with established local exchange carriers.Constructing a competing cable system is a capital intensive process which involves a high degree of risk.We believe that in order to be successful, a competitor’s overbuild would need to be able to serve the homes and businesses in the overbuilt area with equal or better service quality, on a more cost-effective basis than we can.Any such overbuild operation would require access to capital or access to facilities already in place that are capable of delivering cable television programming. As of December31, 2009, excluding telephone companies, we are aware of traditional overbuild situations impacting approximately 8% to 9% of our total homes passed and potential traditional overbuild situations in areas servicing approximately an additional 1% of our total homes passed.Additional overbuild situations may occur, especially given the potential for broadband overbuilds funded by the “American Recovery and Reinvestment Act.” Private Cable Additional competition is posed by satellite master antenna television systems, or SMATV systems, serving MDUs, such as condominiums, apartment complexes, and private residential communities.Private cable systems can offer improved reception of local television stations, and many of the same satellite-delivered program services that are offered by cable systems.Although disadvantaged from a programming cost perspective, SMATV systems currently benefit from operating advantages not available to franchised cable systems, including fewer regulatory burdens and no requirement to service low density or economically depressed communities.The FCC previously adopted regulations that favor SMATV and private cable operators serving MDU complexes, allowing them to continue to secure exclusive contracts with MDU owners. The FCC is currently considering whether to restrict their ability to enter into similar exclusive arrangements. This sort of regulatory disparity would provide a competitive advantage to certain of our current and potential competitors. Other Competitors Local wireless Internet services have recently begun to operate in markets using available unlicensed radio spectrum.Some cellular phone service operators are also marketing PC cards offering wireless broadband access to their cellular networks.These service options offer another alternative to cable-based Internet access. Internet Delivered Video High-speed Internet access facilitates the streaming of video into homes and businesses.As the quality and availability of video streaming over the Internet improves, we expect video streaming to compete with the traditional delivery of video programming services over cable systems.It is possible that programming suppliers will consider bypassing cable operators and market their services directly to the consumer through video streaming over the Internet.If customers were to choose to receive video over the Internet rather than through our basic or digital video services, we could experience a reduction in our video revenues. 11 Regulation and Legislation The following summary addresses the key regulatory and legislative developments affecting the cable industry and our three primary services: video service, high-speed Internet service, and telephone service.Cable system operations are extensively regulated by the federal government (primarily the FCC), certain state governments, and many local governments.A failure to comply with these regulations could subject us to substantial penalties.Our business can be dramatically impacted by changes to the existing regulatory framework, whether triggered by legislative, administrative, or judicial rulings.Congress and the FCC have frequently revisited the subject of communications regulation often designed to increase competition to the cable industry, and they are likely to do so in the future.We could be materially disadvantaged in the future if we are subject to new regulations that do not equally impact our key competitors.We cannot provide assurance that the already extensive regulation of our business will not be expanded in the future. VideoService Cable Rate Regulation.The cable industry has operated under a federal rate regulation regime for more than a decade.The regulations currently restrict the prices that cable systems charge for the minimum level of video programming service, referred to as “basic service,” and associated equipment.All other cable offerings are now universally exempt from rate regulation.Although basic service rate regulation operates pursuant to a federal formula, local governments, commonly referred to as local franchising authorities, are primarily responsible for administering this regulation.The majority of our local franchising authorities have never been certified to regulate basic service cable rates (and order rate reductions and refunds), but they generally retain the right to do so (subject to potential regulatory limitations under state franchising laws), except in those specific communities facing “effective competition,” as defined under federal law.We have already secured FCC recognition of effective competition, and become rate deregulated, in many of our communities. There have been frequent calls to impose expanded rate regulation on the cable industry.Confronted with rapidly increasing cable programming costs, it is possible that Congress may adopt new constraints on the retail pricing or packaging of cable programming.For example, there has been legislative and regulatory interest in requiring cable operators to offer historically combined programming services on an à la carte basis. Any such mandate could adversely affect our operations. Federal rate regulations generally require cable operators to allow subscribers to purchase premium or pay-per-view services without the necessity of subscribing to any tier of service, other than the basic service tier.The applicability of this rule in certain situations remains unclear, and adverse decisions by the FCC could affect our pricing and packaging of services.As we attempt to respond to a changing marketplace with competitive pricing practices, such as targeted promotions and discounts, we may face Communications Act uniform pricing requirements that impede our ability to compete. Must Carry/Retransmission Consent.There are two alternative legal methods for carriage of local broadcast television stations on cable systems.Federal “must carry” regulations require cable systems to carry local broadcast television stations upon the request of the local broadcaster.Alternatively, federal law includes “retransmission consent” regulations, by which popular commercial television stations can prohibit cable carriage unless the cable operator first negotiates for “retransmission consent,” which may be conditioned on significant payments or other concessions.Broadcast stations must elect “must carry” or “retransmission consent” every three years, with the election date of October 1, 2008, for the current period of 2009 through 2011.Either option has a potentially adverse effect on our business by utilizing bandwidth capacity.In addition, popular stations invoking “retransmission consent” increasingly have been demanding cash compensation in their negotiations with cable operators. In September 2007, the FCC adopted an order increasing the cable industry’s existing must-carry obligations by requiring cable operators to offer “must carry” broadcast signals in both analog and digital format (dual carriage) for a three year period after the broadcast television industry completed its ongoing transition from an analog to digital format, which occurred on June 12, 2009.The burden could increase further if cable systems were ever required to carry multiple program streams included within a single digital broadcast transmission (multicast carriage), which the recent FCC order did not address.Additional government-mandated broadcast carriage obligations could disrupt existing programming commitments, interfere with our preferred use of limited channel capacity, and limit our ability to offer services that appeal to our customers and generate revenues.We may need to take additional operational steps and/or make further operating and capital investments to ensure that customers not otherwise equipped to receive digital programming, retain access to broadcast programming. 12 Access Channels.Local franchise agreements often require cable operators to set aside certain channels for public, educational, and governmental access programming.Federal law also requires cable systems to designate a portion of their channel capacity for commercial leased access by unaffiliated third parties, who generally offer programming that our customers do not particularly desire.The FCC adopted new rules in 2007 mandating a significant reduction in the rates that operators can charge commercial leased access users and imposing additional administrative requirements that would be burdensome on the cable industry.The effect of the FCC’s new rules was stayed by a federal court, pending a cable industry appeal and a finding that the new rules did not comply with the requirements of the Office of Management and Budget.Under federal statute, commercial leased access programmers are entitled to use up to 15% of a cable system’s capacity.Increased activity in this area could further burden the channel capacity of our cable systems, and potentially limit the amount of services we are able to offer and may necessitate further investments to expand our network capacity. Access to Programming.The Communications Act and the FCC’s “program access” rules generally prevent satellite cable programming vendors in which a cable operator has an attributable interest and satellite broadcast programming vendors from favoring cable operators over competing multichannel video distributors, such as DBS, and limit the ability of such vendors to offer exclusive programming arrangements to cable operators.Given the heightened competition and media consolidation that we face, it is possible that we will find it increasingly difficult to gain access to popular programming at favorable terms.Such difficulty could adversely impact our business. Ownership Restrictions.Federal regulation of the communications field traditionally included a host of ownership restrictions, which limited the size of certain media entities and restricted their ability to enter into competing enterprises.Through a series of legislative, regulatory, and judicial actions, most of these restrictions have been either eliminated or substantially relaxed.Changes in this regulatory area could alter the business environment in which we operate. Pole Attachments.The Communications Act requires most utilities owning utility poles to provide cable systems with access to poles and conduits and simultaneously subjects the rates charged for this access to either federal or state regulation.The Communications Act specifies that significantly higher rates apply if the cable plant is providing “telecommunications” services rather than only video services.Although the FCC previously determined that the lower rate was applicable to the mixed use of a pole attachment for the provision of both video and Internet access services (a determination upheld by the U.S. Supreme Court), the FCC issued a Notice of Proposed Rulemaking (“NPRM”) on November 20, 2007, in which it “tentatively concludes” that such mixed use determination would likely be set aside.Under this NPRM, the FCC is seeking comment on its proposal to apply a single rate for all pole attachments over which a cable operator provides Internet access and other services, that allocates to the cable operators the additional cost associated with the “unusable space” of the pole. Such rate change could likely result in a substantial increase in our pole attachment costs. Cable Equipment.In 1996, Congress enacted a statute seeking to promote the "competitive availability of navigational devices" by allowing cable subscribers to use set-top boxes obtained from third parties, including third-party retailers. The FCC has undertaken several steps to implement this statute designed to promote the retail sale of set-top boxes and other equipment that can be used to receive video services. The FCC requires that security functions (which allow a cable operator to control who may access its services and remains under the operator's exclusive control) be unbundled from the basic channel navigation functions and requires that those security functions be made available through "CableCARDs" that connect to customer-owned televisions and other devices equipped to receive one-way analog and digital video service without the need for an operator-provided set-top box. Effective July 1, 2007, cable operators were prohibited from acquiring for deployment integrated set-top boxes that combine both channel navigation and security functions. The FCC has been considering regulatory proposals for "plug-and-play" retail devices that could access two-way cable services. In April 2008, we joined a multi-party contract, among major consumer electronics and information technology companies and the six largest cable operators in the United States, to agree on how technology we use to support our current generation set-top boxes will be deployed in cable networks andnavigation devices to enable retail devices to access two-way cable services without impairing our ability to innovate. In December 2009, the FCC commenced a preliminary inquiry into these and alternative approaches to set-top boxes and consumer electronics. Some of the alternative approaches, if adopted, could impose substantial costs on us and impair out ability to innovate. MDUs / Inside Wiring.The FCC has adopted a series of regulations designed to spur competition to established cable operators in MDU complexes.These regulations allow our competitors to access certain existing cable wiring inside MDUs.The FCC also adopted regulations limiting the ability of established cable operators, like us, to enter 13 into exclusive service contracts for MDU complexes.Significantly, it has not yet imposed a similar restriction on private cable operators and SMATV systems serving MDU properties but the issue is still pending before the FCC.In their current form, the FCC’s regulations in this area favor our competitors. Privacy Regulation.The Communications Act limits our ability to collect and disclose subscribers’ personally identifiable information for our video, telephone, and high-speed Internet services, as well as provides requirements to safeguard such information.We are subject to additional federal, state, and local laws and regulations that impose additional subscriber and employee privacy restrictions.Further, the FCC, FTC, and many states regulate and restrict the marketing practices of cable operators, including telemarketing and online marketing efforts. Other FCC Regulatory Matters.FCC regulations cover a variety of additional areas, including, among other things: (1) equal employment opportunity obligations; (2) customer service standards; (3) technical service standards; (4) mandatory blackouts of certain network, syndicated and sports programming; (5) restrictions on political advertising; (6) restrictions on advertising in children's programming; (7) restrictions on origination cablecasting; (8) restrictions on carriage of lottery programming; (9) sponsorship identification obligations; (10) closed captioning of video programming; (11) licensing of systems and facilities; (12) maintenance of public files; and (13) emergency alert systems.Each of these regulations restricts our business practices to varying degrees. It is possible that Congress or the FCC will expand or modify its regulation of cable systems in the future, and we cannot predict at this time how that might impact our business. Copyright.Cable systems are subject to a federal copyright compulsory license covering carriage of television and radio broadcast signals.The possible modification or elimination of this compulsory copyright license is the subject of continuing legislative and administrative review and could adversely affect our ability to obtain desired broadcast programming.There is uncertainty regarding certain applications of the compulsory copyright license, including the royalty treatment of distant broadcast signals that are not available to all cable system subscribers served by a single headend.The Copyright Office is currently conducting an inquiry to consider a variety of issues affecting cable’s compulsory copyright license, including how the compulsory copyright license should apply to newly-offered digital broadcast signals.Current uncertainty regarding the compulsory copyright license could lead to legislative proposals, new administrative rules, or judicial decisions that would increase our compulsory copyright payments for the carriage of broadcast signals including legislation that is now pending in Congress. Legislation is now pending in Congress that would resolve much of the current uncertainty regarding this compulsory copyright license. In particular, the legislation would confirm that copyright fees associated with the delivery of distant broadcast signals are limited to the cable system subscribers who actually receive those signals. The new legislation, if adopted, would also require cable systems to pay an additional royalty fee for each digital multicast of a retransmitted distant broadcast signal and would provide copyright owners with a new right to audit our semi-annual royalty filings. Copyright clearances for non-broadcast programming services are arranged through private negotiations.Cable operators also must obtain music rights for locally originated programming and advertising from the major music performing rights organizations.These licensing fees have been the source of litigation in the past, and we cannot predict with certainty whether license fee disputes may arise in the future. Franchise Matters.Cable systems generally are operated pursuant to nonexclusive franchises granted by a municipality or other state or local government entity in order to utilize and cross public rights-of-way.Although some state franchising laws grant indefinite franchises, cable franchises generally are granted for fixed terms and in many cases include monetary penalties for noncompliance and may be terminable if the franchisee fails to comply with material provisions.The specific terms and conditions of cable franchises vary significantly between jurisdictions.Each franchise generally contains provisions governing cable operations, franchise fees, system construction, maintenance, technical performance, customer service standards, and changes in the ownership of the franchisee.A number of states subject cable systems to the jurisdiction of centralized state government agencies, such as public utility commissions.Although local franchising authorities have considerable discretion in establishing franchise terms, certain federal protections benefit cable operators.For example, federal law caps local franchise fees and includes renewal procedures designed to protect incumbent franchisees from arbitrary denials of renewal.Even if a franchise is renewed, however, the local franchising authority may seek to impose new and more onerous requirements as a condition of renewal.Similarly, if a local franchising authority's consent is required for the purchase or sale of a cable system, the local franchising authority may attempt to impose more burdensome requirements as a condition for providing its consent. 14 The traditional cable franchising regime is currently undergoing significant change as a result of various federal and state actions.In a series of recent rulemakings, the FCC adopted new rules that streamlined entry for new competitors (particularly those affiliated with telephone companies) and reduced certain franchising burdens for these new entrants.The FCC adopted more modest relief for existing cable operators. At the same time, a substantial number of states have adopted franchising laws.Again, these laws were principally designed to streamline entry for new competitors, and they often provide advantages for these new entrants that are not immediately available to existing cable operators.In many instances, these franchising regimes do not apply to established cable operators until the existing franchise expires or a competitor directly enters the franchise territory.In a number of instances, however, incumbent cable operators have the ability to immediately “opt into” the new franchising regime, which can provide significant regulatory relief.The exact nature of these state franchising laws, and their varying application to new and existing video providers, will impact our franchising obligations and our competitive position. Internet Service Over the past several years, proposals have been advanced at the FCC and Congress to adopt “net neutrality” rules that would require cable operators offering Internet service to provide non-discriminatory access of customers to their networks and could interfere with the ability of cable operators to manage their networks.The FCC issued a non-binding policy statement in 2005 establishing four basic principles to guide its ongoing policymaking activities regarding high-speed Internet and related services.These principles provide that consumers are entitled to:(i) access lawful Internet content of their choice; (ii) run applications and services of their choice, subject to the needs of law enforcement; (iii) connect their choice of legal devices that do not harm the network; and (iv) enjoy competition among network providers, application and service providers, and content providers.In August 2008, the FCC issued an order concerning one Internet network management practice in use by another cable operator, effectively treating the four principles as rules and ordering a change in network management practices.This decision is on appeal. In October 2009, the FCC released a NPRM seeking additional comment on draft rules to codify these principles and to consider further network neutrality requirements, including two new principles.The first new rule would prohibit discrimination against lawful content, specifically stating that broadband providers cannot discriminate against particular Internet content or applications and cannot block or degrade lawful traffic over their networks or favor some content or applications over others. The second new rule would require “transparency” in advising customers in greater detail about the terms of service, including network management tools utilized by the service provider. In addition to possible FCC action, legislative proposals have been introduced in Congress to mandate how broadband providers manage their networks, and the broadband provisions of the newly enacted American Recovery and Reinvestment Act already mandate adherence to the FCC’s 2005 principles as a condition to the receipt of broadband funding. The FCC’s Rulemaking and additional proposals for new legislation could impose additional obligations on high-speed Internet providers. Any such rules or statutes could limit our ability to manage our cable systems (including use for other services), to obtain value for use of our cable systems and respond to competition. As the Internet has matured, it has become the subject of increasing regulatory interest.Congress and federal regulators have adopted a wide range of measures directly or potentially affecting Internet use, including, for example, consumer privacy, copyright protections (which afford copyright owners certain rights against us that could adversely affect our relationship with a customer accused of violating copyright laws), defamation liability, taxation, obscenity, and unsolicited commercial e-mail.Additionally, the FCC and Congress are considering subjecting high-speed Internet access services to the Universal Service funding requirements.This would impose significant new costs on our high-speed Internet service.State and local governmental organizations have also adopted Internet-related regulations.These various governmental jurisdictions are also considering additional regulations in these and other areas, such as pricing, service and product quality, and intellectual property ownership.The adoption of new Internet regulations or the adaptation of existing laws to the Internet could adversely affect our business. Telephone Service The 1996 Telecom Act created a more favorable regulatory environment for us to provide telecommunications services than had previously existed.In particular, it limited the regulatory role of local franchising authorities and established requirements ensuring that providers of traditional telecommunications services can interconnect with other telephone companies to provide competitive services.Many implementation details remain unresolved, and there are substantial regulatory changes being considered that could impact, in both positive and negative ways, our primary telecommunications competitors.The FCC and state regulatory authorities are considering, for example, 15 whether common carrier regulation traditionally applied to incumbent local exchange carriers should be modified and whether any of those requirements should be extended to VoIP providers.The FCC has already determined that providers of telephone services using Internet Protocol technology must comply with 911 emergency service opportunities (“E911”), requirements for accommodating law enforcement wiretaps (CALEA), Universal Service fund collection, Customer Proprietary Network Information requirements, and telephone relay requirements.It is unclear whether and how the FCC will apply additional types of common carrier regulations, such as inter-carrier compensation to alternative voice technology.In March 2007, a federal appeals court affirmed the FCC’s decision concerning federal regulation of certain VoIP services, but declined to specifically find that VoIP service provided by cable companies, such as we provide, should be regulated only at the federal level.As a result, some states have begun proceedings to subject cable VoIP services to state level regulation.Also, the FCC and Congress continue to consider to what extent, VoIP service will have interconnection rights with telephone companies.It is unclear how these regulatory matters ultimately will be resolved. Employees As of December 31, 2009, we and our parent companies had approximately 16,700 full-time equivalent employees.At December 31, 2009, approximately 77 of our employees were represented by collective bargaining agreements.We have never experienced a work stoppage. Item 1A.Risk Factors. Risks Related to Our Emergence From Bankruptcy Our actual financial results may vary significantly from the projections filed with the Bankruptcy Court. In connection with the Plan, Charter was required to prepare projected financial information to demonstrate to the Bankruptcy Court the feasibility of the Plan and our ability to continue operations upon emergence from bankruptcy. Charter filed projected financial information with the Bankruptcy Court most recently on May 7, 2009 as part of the Disclosure Statement approved by the Bankruptcy Court. The projections reflect numerous assumptions concerning anticipated future performance and prevailing and anticipated market and economic conditions that were and continue to be beyond our control. Projections are inherently subject to uncertainties and to a wide variety of significant business, economic and competitive risks. Neither the projections nor any version of the Disclosure Statement should be considered or relied upon.After the date of the Disclosure Statement and during 2009,we recognized an impairment to our franchise values because of the lower than anticipated growth in revenues experienced during the first three quarters of 2009 and an expected reduction of future cash flows as a result of the economic and competitive environment. Because our consolidated financial statements reflect fresh start accounting adjustments made upon emergence from bankruptcy, and because of the effects of the transactions that became effective pursuant to the Plan, financial information in the post-emergence financial statements is not comparable to our financial information from prior periods. Upon our emergence from bankruptcy, we adopted fresh start accounting pursuant to which our reorganization value, which represents the fair value of the entity before considering liabilities and approximates the amount a willing buyer would pay for the assets of the entity immediately after the reorganization, was allocated to the fair value of assets.The amount remaining after allocation of the reorganization value to the fair value of identified tangible and intangible assets is reflected as goodwill, which is subject to periodic evaluation for impairment.Further, under fresh start accounting, the accumulated losses included in member’s deficit were eliminated.In addition to fresh start accounting, our consolidated financial statements reflect all effects of the transactions contemplated by the Plan.Thus, our balance sheets and statements of operations data are not comparable in many respects to our consolidated balance sheets and consolidated statements of operations data for periods prior to our adoption of fresh start accounting and prior to accounting for the effects of the reorganization. 16 Risks Related to Our and Our Parent Company’s Significant Indebtedness We and our parent company have a significant amount of debt and may incur significant additional debt, including secured debt, in the future, which could adversely affect our financial health and our ability to react to changes in our business. We and our parent company have a significant amount of debt and may (subject to applicable restrictions in our debt instruments) incur additional debt in the future. As of December 31, 2009, our total principal amount of debt was approximately $11.7 billion. On a consolidated basis, we and our parent company’s total principal amount of debt was approximately $13.5 billion as of December 31, 2009. Because of our and our parent company’s significant indebtedness, our and our parent companies' ability to raise additional capital at reasonable rates, or at all, is uncertain, and our ability to make distributions or payments to our parent company is subject to availability of funds and restrictions under our applicable debt instruments and under applicable law. Our and our parent company’s significant amount of debt could have other important consequences.For example, the debt will or could: · make us vulnerable to interest rate increases, because approximately 73% of our borrowings are, and may continue to be, subject to variable rates of interest; · expose us to increased interest expense to the extent we refinance existing debt with higher cost debt; · require us to dedicate a significant portion of our cash flow from operating activities to make payments on our and our parent company’s debt, reducing our funds available for working capital, capital expenditures, and other general corporate expenses; · limit our flexibility in planning for, or reacting to, changes in our business, the cable and telecommunications industries, and the economy at large; · place us at a disadvantage compared to our competitors that have proportionately less debt; · adversely affect our relationship with customers and suppliers; · limit our and our parent companies’ ability to borrow additional funds in the future, or to access financing at the necessary level of the capital structure, due to applicable financial and restrictive covenants in our and our parent company’s debt; · make it more difficult for us and our parent companies to obtain financing; · make it more difficult for us and our parent company to satisfy the obligations to the holders of our and their notes and for us to satisfy our obligations to the lenders under our credit facilities; and · limit future increases in the value, or cause a decline in the value of Charter’s equity, which could limit Charter’s ability to raise additional capital by issuing equity. If current debt amounts increase, the related risks that we now face will intensify. The agreements and instruments governing our and our parent company’s debt contain restrictions and limitations that could significantly affect our ability to operate our business, as well as significantly affect our and our parent companies’ liquidity. Our credit facilities and the indentures governing our and our parent company’s debt contain a number of significant covenants that could adversely affect our ability to operate our business, our and our parent companies’ liquidity, and our results of operations.These covenants restrict, among other things, our and our parent company’s ability to: · incur additional debt; · repurchase or redeem equity interests and debt; · issue equity; · make certain investments or acquisitions; · pay dividends or make other distributions; · dispose of assets or merge; · enter into related party transactions; and · grant liens and pledge assets. 17 Additionally, the Charter Operating credit facilities require Charter Operating to comply with a maximum total leverage covenant and a maximum first lien leverage covenant.The breach of any covenants or obligations in our indentures or credit facilities, not otherwise waived or amended, could result in a default under the applicable debt obligations and could trigger acceleration of those obligations, which in turn could trigger cross defaults under other agreements governing our long-term indebtedness.In addition, the secured lenders under the Charter Operating credit facilities, the holders of the Charter Operating senior second-lien notes, and the secured lenders under the CCO Holdings credit facility could foreclose on their collateral, which includes equity interests in our subsidiaries, and exercise other rights of secured creditors.Any default under those credit facilities or the indentures governing our debt could adversely affect our growth, our financial condition, our results of operations and our ability to make payments on our notes and credit facilities, and could force us to seek the protection of the bankruptcy laws. We depend on generating (and having available to the applicable obligor) sufficient cash flow to fund our and our parent company’s debt obligations, capital expenditures, and ongoing operations. We are dependent on our cash on hand and cash flows from operating activities to fund our and our parent company’s debt obligations, capital expenditures and ongoing operations. Our ability to service our and our parent company’s debt and to fund our planned capital expenditures and ongoing operations will depend on our ability to generate and grow cash flow and our and our parent companies’ access (by dividend or otherwise) to additional liquidity sources.Our ability to generate and grow cash flow is dependent on many factors, including: · our ability to sustain and grow revenues and cash flows from operating activities by offering video, high-speed Internet, telephone and other services to residential and commercial customers, and to maintain and grow our customer base, particularly in the face of increasingly aggressive competition and the difficult economic conditions in the United States; · the impact of competition from other distributors, including but not limited to incumbent telephone companies, direct broadcast satellite operators, wireless broadband providers and DSL providers and competition from video provided over the Internet; · general business conditions, economic uncertainty or downturn and the significant downturn in the housing sector and overall economy; · our ability to obtain programming at reasonable prices or to raise prices to offset, in whole or in part, the effects of higher programming costs (including retransmission consents); · our ability to adequately deliver customer service; and · the effects of governmental regulation on our business. Some of these factors are beyond our control.It is also difficult to assess the impact that the general economic downturn will have on future operations and financial results.The general economic downturn has resulted in reduced spending by customers and advertisers, which has impacted our revenues and our cash flows from operating activities from those that otherwise would have been generated.If we are unable to generate sufficient cash flow or we and our parent companies are unable to access additional liquidity sources, we and our parent company may not be able to service and repay our and its debt, operate our business, respond to competitive challenges, or fund our and our parent companies’ other liquidity and capital needs. Restrictions in our and our subsidiary's debt instruments and under applicable law limit our and their ability to provide funds to the various debt issuers. Our primary assets are our equity interests in our subsidiaries.Our operating subsidiaries are separate and distinct legal entities and are not obligated to make funds available for payments on our or our parent company’s notes or other obligations in the form of loans, distributions, or otherwise.Our and Charter Operating’s ability to make distributions to the applicable debt issuers to service debt obligations is subject to our compliance with the terms of our credit facilities and indentures, and restrictions under applicable law.See “Part II. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations — Liquidity and Capital Resources — Limitations on Distributions” and “— Summary of Restrictive Covenants of Our Notes – Restrictions on Distributions.”Under the Delaware Limited Liability Company Act, we and our subsidiaries may only make distributions if the relevant entity has “surplus” as defined in the act.Under fraudulent transfer laws, we and our subsidiaries may not pay dividends if the relevant entity is insolvent or is rendered insolvent thereby.The measures of insolvency for purposes of these fraudulent transfer laws vary depending upon the law applied in any proceeding 18 to determine whether a fraudulent transfer has occurred.Generally, however, an entity would be considered insolvent if: · the sum of its debts, including contingent liabilities, was greater than the fair saleable value of all its assets; · the present fair saleable value of its assets was less than the amount that would be required to pay its probable liability on its existing debts, including contingent liabilities, as they become absolute and mature; or · it could not pay its debts as they became due. While we believe that we and Charter Operating currently have surplus and are not insolvent, there can otherwise be no assurance that we or Charter Operating will not become insolvent or will be permitted to make distributions in the future in compliance with these restrictions in amounts needed to service our and our parent company’s indebtedness.Our direct or indirect subsidiaries include the borrowers and guarantors under the Charter Operating credit facilities.Charter Operating is also an obligor, and its subsidiaries are guarantors under senior second-lien notes.As of December 31, 2009, our total principal amount of debt was approximately $11.7 billion, of which approximately $10.6 billion was structurally senior to the CCO Holdings notes. In the event of bankruptcy, liquidation, or dissolution of one or more of our subsidiaries, that subsidiary's assets would first be applied to satisfy its own obligations, and following such payments, such subsidiary may not have sufficient assets remaining to make payments to its parent company as an equity holder or otherwise. In that event: · the lenders under Charter Operating's credit facilities and senior second-lien notes, whose interests are secured by substantially all of our operating assets, and all holders of other debt of Charter Operating, will have the right to be paid in full before us from any of our subsidiaries' assets; and · Charter and CCH I, the holders of preferred membership interests in our subsidiary, CC VIII, would have a claim on a portion of CC VIII’s assets that may reduce the amounts available for repayment to holders of our outstanding notes. All of our and our parent company’s outstanding debt is subject to change of control provisions.We and our parent companies may not have the ability to raise the funds necessary to fulfill our and our parent company’s obligations under our and its indebtedness following a change of control, which would place us and our parent company in default under the applicable debt instruments. We and our parent companies may not have the ability to raise the funds necessary to fulfill our and our parent company’s obligations under our and its notes and our credit facilities following a change of control.Under the indentures governing our and our parent company’s notes, upon the occurrence of specified change of control events, the applicable note issuer is required to offer to repurchase all of its outstanding notes.However, we and our parent company may not have sufficient access to funds at the time of the change of control event to make the required repurchase of the applicable notes, and all of the notes issuers are limited in their ability to make distributions or other payments to their respective parent company to fund any required repurchase.In addition, a change of control under the Charter Operating credit facilities would result in a default under those credit facilities.Because such credit facilities and our subsidiary’s notes are obligations of our subsidiary, the credit facilities and our subsidiary’s notes would have to be repaid by our subsidiary before their assets could be available to their parent companies to repurchase their notes.Any failure to make or complete a change of control offer would place the applicable note issuer or borrower in default under its notes.The failure of our subsidiaries to make a change of control offer or repay the amounts accelerated under their notes and credit facilities would place them in default. Risks Related to Our Business We operate in a very competitive business environment, which affects our ability to attract and retain customers and can adversely affect our business and operations. The industry in which we operate is highly competitive and has become more so in recent years.In some instances, we compete against companies with fewer regulatory burdens, better access to financing, greater personnel resources, greater resources for marketing, greater and more favorable brand name recognition, and long-established relationships with regulatory authorities and customers.Increasing consolidation in the cable industry and the repeal of certain ownership rules have provided additional benefits to certain of our competitors, either through access to financing, resources, or efficiencies of scale. 19 Our principal competitors for video services throughout our territory are DBS providers.The two largest DBS providers are DirecTV and DISH Network.Competition from DBS, including intensive marketing efforts with aggressive pricing, exclusive programming and increased high definition broadcasting has had an adverse impact on our ability to retain customers. DBS has grown rapidly over the last several years.DBS companies have also expanded their activities in the MDU market.The cable industry, including us, has lost a significant number of video customers to DBS competition, and we face serious challenges in this area in the future. Telephone companies, including two major telephone companies, AT&T and Verizon, offer video and other services in competition with us, and we expect they will increasingly do so in the future.Upgraded portions of these networks carry two-way video, data services and provide digital voice services similar to ours.In the case of Verizon, high-speed data services operate at speeds as high as or higher than ours.In addition, these companies continue to offer their traditional telephone services, as well as service bundles that include wireless voice services provided by affiliated companies.Based on our internal estimates, we believe that AT&T and Verizon are offering video services in areas serving approximately 26% to 31% of our estimated homes passed as of December 31, 2009, and we have experienced increased customer losses in these areas.AT&T and Verizon have also launched campaigns to capture more of the MDU market.Additional upgrades and product launches are expected in markets in which we operate.With respect to our Internet access services, we face competition, including intensive marketing efforts and aggressive pricing, from telephone companies and other providers of DSL.DSL service competes with our high-speed Internet service and is often offered at prices lower than our Internet services, although often at speeds lower than the speeds we offer.In addition, in many of our markets, these companies have entered into co-marketing arrangements with DBS providers to offer service bundles combining video services provided by a DBS provider with DSL and traditional telephone and wireless services offered by the telephone companies and their affiliates.These service bundles offer customers similar pricing and convenience advantages as our bundles.Moreover, as we continue to market our telephone offerings, we will face considerable competition from established telephone companies and other carriers. The existence of more than one cable system operating in the same territory is referred to as an overbuild.Overbuilds could adversely affect our growth, financial condition, and results of operations, by creating or increasing competition.Based on internal estimates and excluding telephone companies, as of December 31, 2009, we are aware of traditional overbuild situations impacting approximately 8% to 9% of our estimated homes passed, and potential traditional overbuild situations in areas servicing approximately an additional 1% of our estimated homes passed.Additional overbuild situations may occur in other systems. In order to attract new customers, from time to time we make promotional offers, including offers of temporarily reduced price or free service.These promotional programs result in significant advertising, programming and operating expenses, and also may require us to make capital expenditures to acquire and install customer premise equipment.Customers who subscribe to our services as a result of these offerings may not remain customers following the end of the promotional period.A failure to retain customers could have a material adverse effect on our business. Mergers, joint ventures, and alliances among franchised, wireless, or private cable operators, DBS providers, local exchange carriers, and others, may provide additional benefits to some of our competitors, either through access to financing, resources, or efficiencies of scale, or the ability to provide multiple services in direct competition with us. In addition to the various competitive factors discussed above, our business is subject to risks relating to increasing competition for the leisure and entertainment time of consumers. Our business competes with all other sources of entertainment and information delivery, including broadcast television, movies, live events, radio broadcasts, home video products, console games, print media, and the Internet.Technological advancements, such as video-on-demand, new video formats, and Internet streaming and downloading, have increased the number of entertainment and information delivery choices available to consumers, and intensified the challenges posed by audience fragmentation. The increasing number of choices available to audiences could also negatively impact advertisers’ willingness to purchase advertising from us, as well as the price they are willing to pay for advertising.If we do not respond appropriately to further increases in the leisure and entertainment choices available to consumers, our competitive position could deteriorate, and our financial results could suffer. Our services may not allow us to compete effectively.Additionally, as we expand our offerings to include other telecommunications services, and to introduce new and enhanced services, we will be subject to competition from other providers of the services we offer.Competition may reduce our expected growth of future cash flows which may contribute to future impairments of our franchises and goodwill. 20 Economic conditions in the United States may adversely impact the growth of our business. We believe that the weakened economic conditions in the United States, including a continued downturn in the housing market over the past year and increases in unemployment, have adversely affected consumer demand for our services, especially premium services, and have contributed to an increase in the number of homes that replace their traditional telephone service with wireless service thereby impacting the growth of our telephone business and also had a negative impact on our advertising revenue.These conditions have affected our net customer additions and revenue growth during 2009 and contributed to the franchise impairment charge incurred in 2009.If these conditions do not improve, we believe the growth of our business and results of operations will be further adversely affected which may contribute to future impairments of our franchises and goodwill. We face risks inherent in our telephone and commercial businesses. We may encounter unforeseen difficulties as we increase the scale of our service offerings to businesses.We sell video, high-speed data and network and transport services to businesses and have increased our focus on growing this business.In order to grow our commercial business, we expect to increase expenditures on technology, equipment and personnel focused on the commercial business.Commercial business customers often require service level agreements and generally have heightened customer expectations for reliability of services.If our efforts to build the infrastructure to scale the commercial business are not successful, the growth of our commercial services business would be limited.Continued growth in our residential telephone business faces risks.The competitive landscape for residential and commercial telephone services is intense; we face competition from providers of Internet telephone services, as well as incumbent telephone companies.Further, we face increasing competition for residential telephone services as more consumers in the United States are replacing traditional telephone service with wireless service.We depend on interconnection and related services provided by certain third parties for the growth of our commercial business.As a result, our ability to implement changes as the services grow may be limited.If we are unable to meet these service level requirements or expectations, our commercial business could be adversely affected.Finally, we expect advances in communications technology, as well as changes in the marketplace and the regulatory and legislative environment. Consequently, we are unable to predict the effect that ongoing or future developments in these areas might have on our telephone and commercial businesses and operations. Our exposure to the credit risks of our customers, vendors and third parties could adversely affect our cash flow, results of operations and financial condition. We are exposed to risks associated with the potential financial instability of our customers, many of whom have been adversely affected by the general economic downturn.Dramatic declines in the housing market over the past year, including falling home prices and increasing foreclosures, together with significant increases in unemployment, have severely affected consumer confidence and caused increased delinquencies or cancellations by our customers or lead to unfavorable changes in the mix of products purchased.The general economic downturn has also affected advertising sales, as companies seek to reduce expenditures and conserve cash.These events have adversely affected, and may continue to adversely affect our cash flow, results of operations and financial condition. In addition, we are susceptible to risks associated with the potential financial instability of the vendors and third parties on which we rely to provide products and services or to which we outsource certain functions.The same economic conditions that may affect our customers, as well as volatility and disruption in the capital and credit markets, also could adversely affect vendors and third parties and lead to significant increases in prices, reduction in output or the bankruptcy of our vendors or third parties upon which we rely.Any interruption in the services provided by our vendors or by third parties could adversely affect our cash flow, results of operation and financial condition. We may not have the ability to reduce the high growth rates of, or pass on to our customers, our increasing programming costs, which would adversely affect our cash flow and operating margins. Programming has been, and is expected to continue to be, our largest operating expense item.In recent years, the cable industry has experienced a rapid escalation in the cost of programming.We expect programming costs to continue to increase, and at a higher rate than in 2009, because of a variety of factors including amounts paid for retransmission consent, annual increases imposed by programmers and additional programming, including high definition and OnDemand programming, being provided to customers.The inability to fully pass these programming cost increases on to our customers has had an adverse impact on our cash flow and operating margins associated with the video product.We have programming contracts that have expired and others that will expire at 21 or before the end of 2010.There can be no assurance that these agreements will be renewed on favorable or comparable terms.To the extent that we are unable to reach agreement with certain programmers on terms that we believe are reasonable we may be forced to remove such programming channels from our line-up, which could result in a further loss of customers. Increased demands by owners of some broadcast stations for carriage of other services or payments to those broadcasters for retransmission consent are likely to further increase our programming costs.Federal law allows commercial television broadcast stations to make an election between “must-carry” rights and an alternative “retransmission-consent” regime.When a station opts for the latter, cable operators are not allowed to carry the station’s signal without the station’s permission.In some cases, we carry stations under short-term arrangements while we attempt to negotiate new long-term retransmission agreements.If negotiations with these programmers prove unsuccessful, they could require us to cease carrying their signals, possibly for an indefinite period.Any loss of stations could make our video service less attractive to customers, which could result in less subscription and advertising revenue.In retransmission-consent negotiations, broadcasters often condition consent with respect to one station on carriage of one or more other stations or programming services in which they or their affiliates have an interest.Carriage of these other services, as well as increased fees for retransmission rights, may increase our programming expenses and diminish the amount of capacity we have available to introduce new services, which could have an adverse effect on our business and financial results. Our inability to respond to technological developments and meet customer demand for new products and services could limit our ability to compete effectively. Our business is characterized by rapid technological change and the introduction of new products and services, some of which are bandwidth-intensive.We may not be able to fund the capital expenditures necessary to keep pace with technological developments, or anticipate the demand of our customers for products and services requiring new technology or bandwidth.Our inability to maintain and expand our upgraded systems and provide advanced services in a timely manner, or to anticipate the demands of the marketplace, could materially adversely affect our ability to attract and retain customers.Consequently, our growth, financial condition and results of operations could suffer materially. We depend on third party service providers, suppliers and licensors; thus, if we are unable to procure the necessary services, equipment, software or licenses on reasonable terms and on a timely basis, our ability to offer services could be impaired, and our growth, operations, business, financial results and financial condition could be materially adversely affected. We depend on third party service providers, suppliers and licensors to supply some of the services, hardware, software and operational support necessary to provide some of our services.We obtain these materials from a limited number of vendors, some of which do not have a long operating history or which may not be able to continue to supply the equipment and services we desire.Some of our hardware, software and operational support vendors, and service providers represent our sole source of supply or have, either through contract or as a result of intellectual property rights, a position of some exclusivity.If demand exceeds these vendors’ capacity or if these vendors experience operating or financial difficulties, or are otherwise unable to provide the equipment or services we need in a timely manner and at reasonable prices, our ability to provide some services might be materially adversely affected, or the need to procure or develop alternative sources of the affected materials or services might delay our ability to serve our customers.These events could materially and adversely affect our ability to retain and attract customers, and have a material negative impact on our operations, business, financial results and financial condition.A limited number of vendors of key technologies can lead to less product innovation and higher costs.For these reasons, we generally endeavor to establish alternative vendors for materials we consider critical, but may not be able to establish these relationships or be able to obtain required materials on favorable terms. In that regard, we currently purchase set-top boxes from a limited number of vendors, because each of our cable systems use one or two proprietary conditional access security schemes, which allows us to regulate subscriber access to some services, such as premium channels.We believe that the proprietary nature of these conditional access schemes makes other manufacturers reluctant to produce set-top boxes.Future innovation in set-top boxes may be restricted until these issues are resolved.In addition, we believe that the general lack of compatibility among set-top box operating systems has slowed the industry’s development and deployment of digital set-top box applications. 22 Malicious and abusive Internet practices could impair our high-speed Internet services. Our high-speed Internet customers utilize our network to access the Internet and, as a consequence, we or they may become victim to common malicious and abusive Internet activities, such as peer-to-peer file sharing, unsolicited mass advertising (i.e., “spam”) and dissemination of viruses, worms, and other destructive or disruptive software.These activities could have adverse consequences on our network and our customers, including degradation of service, excessive call volume to call centers, and damage to our or our customers' equipment and data.Significant incidents could lead to customer dissatisfaction and, ultimately, loss of customers or revenue, in addition to increased costs to service our customers and protect our network.Any significant loss of high-speed Internet customers or revenue, or significant increase in costs of serving those customers, could adversely affect our growth, financial condition and results of operations. For tax purposes, Charter experienced a deemed ownership change upon emergence from Chapter 11 bankruptcy, resulting in an annual limitation on Charter’s ability to use its existing net operating loss carryforwards.Charter could experience another deemed ownership change in the future that could further limit its ability to use its net operating loss carryforwards. As of December 31, 2009, Charter had approximately $6.3 billion of federal tax net operating losses, resulting in a gross deferred tax asset of approximately $2.2 billion, expiring in the years 2014 through 2028.These losses resulted from the operations of Charter Holdco and its subsidiaries. In addition, as of December 31, 2009, Charter had state tax net operating losses, resulting in a gross deferred tax asset (net of federal tax benefit) of approximately $209 million, generally expiring in years 2010 through 2028.Due to uncertainties in projected future taxable income, valuation allowances have been established against the gross deferred tax assets for book accounting purposes, except for deferred benefits available to offset certain deferred tax liabilities. Such tax net operating losses can accumulate and be used to offset our future taxable income. The consummation of the Plan generated an “ownership change” as defined in Section 382 of the Internal Revenue Code of 1986, as amended (the “Code”).As a result, Charter is subject to an annual limitation on the use of its net operating losses.Further, Charter’s net operating loss carryforwards have been reduced by the amount of the cancellation of debt income resulting from the Plan that was allocable to Charter.The limitation on Charter’s ability to use its net operating losses, in conjunction with the net operating loss expiration provisions, could reduce Charter’s ability to use a portion of its net operating losses to offset future taxable income which could result in Charter being required to make material cash tax payments.Charter’s ability to make such income tax payments, if any, will depend at such time on Charter’s liquidity or Charter’s ability to raise additional capital, and/or on receipt of payments or distributions from Charter Holdco and its subsidiaries, including us. If Charter were to experience a second ownership change in the future, Charter’s ability to use its net operating losses could become subject to further limitations.In accordance with the Plan, Charter’s common stock is subject to certain transfer restrictions contained in our amended and restated certificate of incorporation.These restrictions, which are designed to minimize the likelihood of an ownership change occurring and thereby preserve Charter’s ability to utilize its net operating losses, are not currently operative but could become operative in the future if certain events occur and the restrictions are imposed by Charter’s board of directors.However, there can be no assurance that Charter’s board of directors would choose to impose these restrictions or that such restrictions, if imposed, would prevent an ownership change from occurring. If we are unable to attract new key employees, the ability of our parent companies to manage our business could be adversely affected. Our operational results during the recent prolonged economic downturn and our bankruptcy have depended, and our future results will depend, upon the retention and continued performance of our management team.Our former President and Chief Executive Officer, Neil Smit, resigned effective February 28, 2010 and our Chief Operating Officer, Michael J. Lovett, assumed the additional title of Interim President and Chief Executive Officer at that time.Our parent companies’ ability to hire new key employees for management positions could be impacted adversely by the competitive environment for management talent in the telecommunications industry.The loss of the services of key members of management and the inability to hire new key employees could adversely affect our ability to manage our business and our future operational and financial results. 23 Risks Related to Ownership Positions of Charter’s Principal Shareholders The failure by Paul G. Allen to maintain a minimum voting interest in us could trigger a change of control default under our subsidiary's credit facilities. The Charter Operating credit facilities provide that the failure by (a) Mr. Allen, (b) his estate, spouse, immediate family members and heirs and (c) any trust, corporation, partnership or other entity, the beneficiaries, stockholders, partners or other owners of which consist exclusively of Mr. Allen or such other persons referred to in (b) above or a combination thereof to maintain a 35% direct or indirect voting interest in the applicable borrower would result in a change of control default.Such a default could result in the acceleration of repayment of our and our parent company’s indebtedness, including borrowings under the Charter Operating credit facilities. See “—Risks Related to Our and Our Parent Company’s Significant Indebtedness —All of our and our parent company’s outstanding debt is subject to change of control provisions.We and our parent companies may not have the ability to raise the funds necessary to fulfill our and our parent company’s obligations under our and its indebtedness following a change of control, which would place us and our parent company in default under the applicable debt instruments.” Pursuant to the Plan, on November 30, 2009, Charter, CII and Mr. Allen entered into a lock up agreement (the “Lock-Up Agreement”) pursuant to which Mr. Allen and any permitted affiliate of Mr. Allen that will hold shares of new Charter Class B common stock, from and after the Effective Date to, but not including, the earliest to occur of (i) September 15, 2014, (ii) the repayment, replacement, refinancing or substantial modification, including any waiver, to the change of control provisions of the Charter Operating credit facility and (iii) a Change of Control (as defined in the Lock-Up Agreement), Mr. Allen and/or any such permitted affiliate shall not transfer or sell shares of new Charter Class B common stock received by such person under the Plan or convert shares of new Charter Class B common stock received by such person under the Plan into new Charter Class A common stock except to Mr. Allen and/or such permitted affiliates. Mr. Allen maintains a substantial voting interest in us and may have interests that conflict with the interests of the holders of our notes; Charter’s principal stockholders, other than Mr. Allen, own a significant amount of Charter’s common stock, giving them influence over corporate transactions and other matters. As of December 31, 2009, Mr. Allen beneficially owned approximately 40% of the voting power of the capital stock of Charter, and he has the right to elect four of Charter’s eleven board members.Mr. Allen thus has the ability to influence fundamental corporate transactions requiring equity holder approval, including, but not limited to, the election of Charter’s directors, approval of merger transactions involving Charter and the sale of all or substantially all of Charter’s assets.Charter’s other principal stockholders have appointed members to Charter’s board of directors in accordance with the Plan, including Messrs. Zinterhofer and Glatt, who are employees of Apollo Management, L.P., and Mr. Karsh, who was appointed by Oaktree Opportunities Investments, L.P. and is the president of Oaktree Capital Management, L.P.Funds affiliated with AP Charter Holdings, L.P. beneficially hold approximately 31% of the Class A common stock of Charter representing approximately 20% of the vote.Oaktree Opportunities Investments, L.P. and certain affiliated funds beneficially hold approximately 18% of the Class A common stock of Charter representing approximately 11% of the vote. Funds advised by Franklin Advisers, Inc. beneficially hold approximately 19% of the Class A common stock of Charter representing approximately 12% of the vote.Charter’s principal stockholders may be able to exercise substantial influence over all matters requiring stockholder approval, including the election of directors and approval of significant corporate action, such as mergers and other business combination transactions should these stockholders retain a significant ownership interest in us. Charter’s principal stockholders are not restricted from investing in, and have invested in, and engaged in, other businesses involving or related to the operation of cable television systems, video programming, high-speed Internet service, telephone or business and financial transactions conducted through broadband interactivity and Internet services.The principal stockholders may also engage in other businesses that compete or may in the future compete with us. The principal stockholders’ substantial influence over our management and affairs could create conflicts of interest if any of them were faced with decisions that could have different implications for them and us. 24 Risks Related to Regulatory and Legislative Matters Our business is subject to extensive governmental legislation and regulation, which could adversely affect our business. Regulation of the cable industry has increased cable operators' operational and administrative expenses and limited their revenues.Cable operators are subject to, among other things: · rules governing the provision of cable equipment and compatibility with new digital technologies; · rules and regulations relating to subscriber and employee privacy; · limited rate regulation; · rules governing the copyright royalties that must be paid for retransmitting broadcast signals; · requirements governing when a cable system must carry a particular broadcast station and when it must first obtain consent to carry a broadcast station; · requirements governing the provision of channel capacity to unaffiliated commercial leased access programmers; · rules limiting our ability to enter into exclusive agreements with multiple dwelling unit complexes and control our inside wiring; · rules, regulations, and regulatory policies relating to provision of voice communications and high-speed Internet service; · rules for franchise renewals and transfers; and · other requirements covering a variety of operational areas such as equal employment opportunity, technical standards, and customer service requirements. Additionally, many aspects of these regulations are currently the subject of judicial proceedings and administrative or legislative proposals.There are also ongoing efforts to amend or expand the federal, state, and local regulation of some of our cable systems, which may compound the regulatory risks we already face, and proposals that might make it easier for our employees to unionize.Certain states and localities are considering new cable and telecommunications taxes that could increase operating expenses. Our cable system franchises are subject to non-renewal or termination. The failure to renew a franchise in one or more key markets could adversely affect our business. Our cable systems generally operate pursuant to franchises, permits, and similar authorizations issued by a state or local governmental authority controlling the public rights-of-way.Many franchises establish comprehensive facilities and service requirements, as well as specific customer service standards and monetary penalties for non-compliance.In many cases, franchises are terminable if the franchisee fails to comply with significant provisions set forth in the franchise agreement governing system operations.Franchises are generally granted for fixed terms and must be periodically renewed.Franchising authorities may resist granting a renewal if either past performance or the prospective operating proposal is considered inadequate.Franchise authorities often demand concessions or other commitments as a condition to renewal.In some instances, local franchises have not been renewed at expiration, and we have operated and are operating under either temporary operating agreements or without a franchise while negotiating renewal terms with the local franchising authorities. The traditional cable franchising regime is currently undergoing significant change as a result of various federal and state actions. Some of the new state franchising laws do not allow us to immediately opt into statewide franchising until (i) we have completed the term of the local franchise, in good standing, (ii) a competitor has entered the market, or (iii) in limited instances, where the local franchise allows the state franchise license to apply. In many cases, state franchising laws, and their varying application to us and new video providers, will result in less franchise imposed requirements for our competitors who are new entrants than for us until we are able to opt into the applicable state franchise. We cannot assure you that we will be able to comply with all significant provisions of our franchise agreements and certain of our franchisors have from time to time alleged that we have not complied with these agreements.Additionally, although historically we have renewed our franchises without incurring significant costs, we cannot assure you that we will be able to renew, or to renew as favorably, our franchises in the future.A termination of or a sustained failure to renew a franchise in one or more key markets could adversely affect our business in the affected geographic area. 25 Our cable system franchises are non-exclusive. Accordingly, local and state franchising authorities can grant additional franchises and create competition in market areas where none existed previously, resulting in overbuilds, which could adversely affect results of operations. Our cable system franchises are non-exclusive.Consequently, local and state franchising authorities can grant additional franchises to competitors in the same geographic area or operate their own cable systems.In some cases, local government entities and municipal utilities may legally compete with us without obtaining a franchise from the local franchising authority.In addition, certain telephone companies are seeking authority to operate in communities without first obtaining a local franchise.As a result, competing operators may build systems in areas in which we hold franchises. In a series of recent rulemakings, the FCC adopted new rules that streamline entry for new competitors (particularly those affiliated with telephone companies) and reduce franchising burdens for these new entrants.At the same time, a substantial number of states recently have adopted new franchising laws.Again, these new laws were principally designed to streamline entry for new competitors, and they often provide advantages for these new entrants that are not immediately available to existing operators.As a result of these new franchising laws and regulations, we have seen an increase in the number of competitive cable franchises or operating certificates being issued, and we anticipate that trend to continue. Local franchise authorities have the ability to impose additional regulatory constraints on our business, which could further increase our expenses. In addition to the franchise agreement, cable authorities in some jurisdictions have adopted cable regulatory ordinances that further regulate the operation of cable systems.This additional regulation increases the cost of operating our business.Local franchising authorities may impose new and more restrictive requirements.Local franchising authorities who are certified to regulate rates in the communities where they operate generally have the power to reduce rates and order refunds on the rates charged for basic service and equipment. Further regulation of the cable industry could cause us to delay or cancel service or programming enhancements, or impair our ability to raise rates to cover our increasing costs, resulting in increased losses. Currently, rate regulation is strictly limited to the basic service tier and associated equipment and installation activities.However, the FCC and Congress continue to be concerned that cable rate increases are exceeding inflation.It is possible that either the FCC or Congress will further restrict the ability of cable system operators to implement rate increases.Should this occur, it would impede our ability to raise our rates.If we are unable to raise our rates in response to increasing costs, our losses would increase. There has been legislative and regulatory interest in requiring cable operators to offer historically combined programming services on an á la carte basis.It is possible that new marketing restrictions could be adopted in the future. Such restrictions could adversely affect our operations. Actions by pole owners might subject us to significantly increased pole attachment costs. Pole attachments are cable wires that are attached to utility poles.Cable system attachments to public utility poles historically have been regulated at the federal or state level, generally resulting in favorable pole attachment rates for attachments used to provide cable service.The FCC previously determined that the lower cable rate was applicable to the mixed use of a pole attachment for the provision of both cable and Internet access services.However, in late 2007, the FCC issued a NPRM, in which it “tentatively concludes” that this approach should be modified.The change could affect the pole attachment rates we pay when we offer either data or voice services over our broadband facility.Any changes in the FCC approach could result in a substantial increase in our pole attachment costs. Increasing regulation of our Internet service product could adversely affect our ability to provide new products and services. There has been continued advocacy by certain Internet content providers and consumer groups for new federal laws or regulations to adopt so-called “net neutrality” principles limiting the ability of broadband network owners (like us) to manage and control their own networks.In August 2005, the FCC issued a nonbinding policy statement identifying four principles to guide its policymaking regarding high-speed Internet and related services.These principles provide that consumers are entitled to:(i) access lawful Internet content of their choice; (ii) run applications and services of their choice, subject to the needs of law enforcement; (iii) connect their choice of legal 26 devices that do not harm the network; and (iv) enjoy competition among network providers, application and service providers, and content providers.In August 2008, the FCC issued an order concerning one Internet network management practice in use by another cable operator, effectively treating the four principles as rules and ordering a change in network management practices.This decision is on appeal. In October 2009, the FCC released a NPRM seeking additional comment on draft rules to codify these principles and to consider further network neutrality requirements. This Rulemaking and additional proposals for new legislation could impose additional obligations on high-speed Internet providers. Any such rules or statutes could limit our ability to manage our cable systems (including use for other services), to obtain value for use of our cable systems and respond to competitive competitions. Changes in channel carriage regulations could impose significant additional costs on us. Cable operators also face significant regulation of their channel carriage.We can be required to devote substantial capacity to the carriage of programming that we might not carry voluntarily, including certain local broadcast signals; local public, educational and government access (“PEG”) programming; and unaffiliated, commercial leased access programming (required channel capacity for use by persons unaffiliated with the cable operator who desire to distribute programming over a cable system).The FCC adopted a plan in 2007 addressing the cable industry’s broadcast carriage obligations once the broadcast industry migration from analog to digital transmission is completed, which occurred in June 2009.Under the FCC’s plan, most cable systems are required to offer both an analog and digital version of local broadcast signalsfor three years after the June 12, 2009 digital transition date.This burden could increase further if we are required to carry multiple programming streams included within a single digital broadcast transmission (multicast carriage) or if our broadcast carriage obligations are otherwise expanded.The FCC also adopted new commercial leased access rules which dramatically reduce the rate we can charge for leasing this capacity and dramatically increase our associated administrative burdens.These regulatory changes could disrupt existing programming commitments, interfere with our preferred use of limited channel capacity, and limit our ability to offer services that would maximize our revenue potential.It is possible that other legal restraints will be adopted limiting our discretion over programming decisions. Offering voice communications service may subject us to additional regulatory burdens, causing us to incur additional costs. We offer voice communications services over our broadband network and continue to develop and deploy VoIP services.The FCC has declared that certain VoIP services are not subject to traditional state public utility regulation.The full extent of the FCC preemption of state and local regulation of VoIP services is not yet clear. Expanding our offering of these services may require us to obtain certain authorizations, including federal and state licenses.We may not be able to obtain such authorizations in a timely manner, or conditions could be imposed upon such licenses or authorizations that may not be favorable to us.The FCC has extended certain traditional telecommunications requirements, such as E911, Universal Service fund collection, CALEA, Customer Proprietary Network Information and telephone relay requirements to many VoIP providers such as us.Telecommunications companies generally are subject to other significant regulation which could also be extended to VoIP providers.If additional telecommunications regulations are applied to our VoIP service, it could cause us to incur additional costs. Item 1B. Unresolved Staff Comments. None. Item2.Properties. Our principal physical assets consist of cable distribution plant and equipment, including signal receiving, encoding and decoding devices, headend reception facilities, distribution systems, and customer premise equipment for each of our cable systems. Our cable plant and related equipment are generally attached to utility poles under pole rental agreements with local public utilities and telephone companies, and in certain locations are buried in underground ducts or trenches.We own or lease real property for signal reception sites, and own most of our service vehicles. Our subsidiaries generally lease space for business offices throughout our operating divisions. Our headend and tower locations are located on owned or leased parcels of land, and we generally own the towers on which our equipment is located.Charter Holdco owns the land and building for our principal executive office. 27 The physical components of our cable systems require maintenance as well as periodic upgrades to support the new services and products we introduce.See “Item1. Business – Our Network Technology.”We believe that our properties are generally in good operating condition and are suitable for our business operations. Item3.Legal Proceedings. Patent Litigation Ronald A. Katz Technology Licensing, L.P. v. Charter Communications, Inc. et. al.On September 5, 2006, Ronald A. Katz Technology Licensing, L.P. served a lawsuit on Charter and a group of other companies in the U. S. District Court for the District of Delaware alleging that Charter and the other defendants have infringed its interactive telephone patents.Charter denied the allegations raised in the complaint.On March 20, 2007, the Judicial Panel on Multi-District Litigation transferred this case, along with 24 others, to the U.S. District Court for the Central District of California for coordinated and consolidated pretrial proceedings.Charter is vigorously contesting this matter. Rembrandt Patent Litigation.On June 6, 2006, Rembrandt Technologies, LP sued Charter and several other cable companies in the U.S. District Court for the Eastern District of Texas, alleging that each defendant's high-speed data service infringes three patents owned by Rembrandt and that Charter's receipt and retransmission of ATSC digital terrestrial broadcast signals infringes a fourth patent owned by Rembrandt(Rembrandt I).On November 30, 2006, Rembrandt Technologies, LP again filed suit against Charter and another cable company in the U.S. District Court for the Eastern District of Texas, alleging patent infringement of an additional five patents allegedly related to high-speed Internet over cable (Rembrandt II).Charter has denied all of Rembrandt’s allegations. On June 18, 2007, the Rembrandt I and Rembrandt II cases were combined in a multi-district litigation proceeding in the U.S. District Court for the District of Delaware. On November 21, 2007, certain vendors of the equipment that is the subject of Rembrandt I and Rembrandt II cases filed an action against Rembrandt in U.S. District Court for the District of Delaware seeking a declaration of non-infringement and invalidity on all but one of the patents at issue in those cases. On January 16, 2008 Rembrandt filed an answer in that case and a third party counterclaim against Charter and the other MSOs for infringement of all but one of the patents already at issue in Rembrandt I and Rembrandt II cases. On February 7, 2008, Charter filed an answer to Rembrandt’s counterclaims and added a counter-counterclaim against Rembrandt for a declaration of non-infringement on the remaining patent. On October 28, 2009, Rembrandt filed a Supplemental Covenant Not to Sue promising not to sue Charter and the other defendants on eight of the contested patents.One patent remains in litigation, and Charter is vigorously contesting Rembrandt's claims regarding it. Verizon Patent Litigation. On February 5, 2008, four Verizon entities sued Charter and two other Charter subsidiaries in the U.S. District Court for the Eastern District of Texas, alleging that the provision of telephone service by Charter infringes eight patents owned by the Verizon entities (Verizon I). On December 31, 2008, forty-four Charter entities filed a complaint in the U.S. District Court for the Eastern District of Virginia alleging that Verizon and two of its subsidiaries infringe four patents related to television transmission technology (Verizon II). On February 6, 2009, Verizon responded to the complaint by denying Charter’s allegations, asserting counterclaims for non-infringement and invalidity of Charter’s patents and asserting counterclaims against Charter for infringement of eight patents. On January 15, 2009, Charter filed a complaint in the U.S. District Court for the Southern District of New York seeking a declaration of non-infringement on two patents owned by Verizon(Verizon III). On March 1, 2010, Charter and Verizon settled Verizon I, Verizon II, and Verizon III, and both parties withdrew their respective claims. We and our parent companies are also defendants or co-defendants in several other unrelated lawsuits claiming infringement of various patents relating to various aspects of our businesses.Other industry participants are also defendants in certain of these cases, and, in many cases including those described above, we expect that any potential liability would be the responsibility of our equipment vendors pursuant to applicable contractual indemnification provisions. In the event that a court ultimately determines that we or our parent companies infringe on any intellectual property rights, we may be subject to substantial damages and/or an injunction that could require us or our vendors to modify certain products and services we offer to our subscribers, as well as negotiate royalty or license agreements with respect to the patents at issue. While we believe the lawsuits are without merit and intend to defend the actions vigorously, all of these patent lawsuits could be material to our consolidated results of operations of any one period, and no assurance can be given that any adverse outcome would not be material to our consolidated financial condition, results of operations, or liquidity. 28 Employment Litigation On August 28, 2008, a lawsuit was filed against Charter and Charter Communications, LLC (“Charter LLC”) in the United States District Court for the Western District of Wisconsin (now entitled, Marc Goodell et al.v. Charter Communications, LLC and Charter Communications, Inc.). The plaintiffs seek to represent a class of current and former broadband, system and other types of technicians who are or were employed by Charter or Charter LLC in the states of Michigan, Minnesota, Missouri or California.Plaintiffs allege that Charter and Charter LLC violated certain wage and hour statutes of those four states by failing to pay technicians for all hours worked. Although Charter and Charter LLC continue to deny all liability and believe that they have substantial defenses, on March 16, 2010, the parties tentatively settled this dispute subject to court approval.We have been subjected, in the normal course of business, to the assertion of other wage and hour claims and could be subjected to additional such claims in the future.We cannot predict the outcome of any such claims. Bankruptcy Proceedings On March 27, 2009, Charter filed its chapter 11 Petition in the United States Bankruptcy Court for the Southern District of New York.On the same day, JPMorgan Chase Bank, N.A., (“JPMorgan”), for itself and as Administrative Agent under the Charter Operating Credit Agreement, filed an adversary proceeding (the “JPMorgan Adversary Proceeding”) in Bankruptcy Court against Charter Operating and CCO Holdings seeking a declaration that there have been events of default under the Charter Operating Credit Agreement.JPMorgan, as well as other parties, objected to the Plan.The Bankruptcy Court jointly held 19 days of trial in the JPMorgan Adversary Proceeding and on the objections to the Plan. On November 17, 2009, the Bankruptcy Court issued its Order and Opinion confirming the Plan over the objections of JPMorgan and various other objectors.The Court also entered an order ruling in favor of Charter in the JPMorgan Adversary Proceeding.Several objectors attempted to stay the consummation of the Plan, but those motions were denied by the Bankruptcy Court and the U.S. District Court for the Southern District of New York.Charter consummated the Plan on November 30, 2009 and reinstated the Charter Operating Credit Agreement and certain other debt of its subsidiaries. Six appeals were filed relating to confirmation of the Plan.The parties initially pursuing appeals were:(i) JPMorgan; (ii) Wilmington Trust Company (“Wilmington Trust”) (as indenture trustee for the holders of the 8% Senior Second Lien Notes due 2012 and 8.375% senior second lien notes due 2014 issued by and among Charter Operating and Charter Communications Operating Capital Corp. and the 10.875% senior second lien notes due 2014 issued by and among Charter Operating and Charter Communications Operating Capital Corp.); (iii) Wells Fargo Bank, N.A. (“Wells Fargo”) (in its capacities as successor Administrative Agent and successor Collateral Agent for the third lien prepetition secured lenders to CCO Holdings under the CCO Holdings credit facility);(iv) Law Debenture Trust Company of New York (“Law Debenture Trust”) (as the Trustee with respect to the $479 million in aggregate principal amount of 6.50% convertible senior notes due 2027 issued by Charter which are no longer outstanding following consummation of the Plan); (v) R2 Investments, LDC (“R2 Investments”) (an equity interest holder in Charter); and (vi) certain plaintiffs representing a putative class in a securities action against three Charter officers or directors filed in the United States District Court for the Eastern District of Arkansas (Iron Workers Local No. 25 Pension Fund, Indiana Laborers Pension Fund, and Iron Workers District Council of Western New York and Vicinity Pension Fund, in the action styled Iron Workers Local No. 25 Pension Fund v. Allen, et al., Case No. 4:09-cv-00405-JLH (E.D. Ark.). Charter Operating is in the process of amending its senior secured credit facilities which it expects to close by March 31, 2010 and upon the closing of these amendments, each of Bank of America, N.A. and JPMorgan, for itself and on behalf of the lenders under the Charter Operating senior secured credit facilities, has agreed to dismiss the pending appeal of our Confirmation Order pending before the District Court for the Southern District of New York and to waive any objections to our Confirmation Order issued by the United States Bankruptcy Court for the Southern District of New York.On December 3, 2009, Wilmington Trust withdrew its notice of appeal.On March 26, 2010, we were informed by counsel for Wells Fargo that Wells Fargo intends to dismiss its appeal on behalf of the lenders under the CCO Holdings credit facility.Law Debenture Trust and R2 Investments have filed their appeal briefs.The schedule for the securities plaintiffs to file their appeal briefs has not yet been established. We cannot predict the ultimate outcome of the appeals. 29 Other Proceedings In March 2009, Gerald Paul Bodet, Jr. filed a putative class action against Charter and Charter Holdco (Gerald Paul Bodet, Jr. v. Charter Communications, Inc. and Charter Communications Holding Company, LLC) in the U.S. District Court for the Eastern District of Louisiana.In January 2010, plaintiff filed a Second Amended Complaint which also named Charter Communications, LLC as a defendant.In the Second Amended Complaint, plaintiff alleges that the defendants violated the Sherman Act, the Communications Act of 1934, and the Louisiana Unfair Trade Practices Act by forcing subscribers to rent a set top box in order to subscribe to cable video services which are not available to subscribers by simply plugging a cable into a cable-ready television.Defendants’ response to the Second Amended Complaint is currently due on April 2, 2010.In June 2009, Derrick Lebryk and Nichols Gladson filed a putative class action against Charter, Charter Communications Holding Company, LLC, CCHC, LLC and Charter Communications Holding, LLC(Derrick Lebryk and Nicholas Gladson v. Charter Communications, Inc., Charter Communications Holding Company, LLC, CCHC, LLC and Charter Communications Holding, LLC) in the U.S. District Court for the Southern District of Illinois.The plaintiffs allege that the defendants violated the Sherman Act based on similar allegations as those alleged in Bodet v. Charter, et al.We understand similar claims have been made against other MSOs.The Charter defendants deny any liability and plan to vigorously contest these cases. We are also aware of three suits filed by holders of securities issued by us or our subsidiaries.Key Colony Fund, LP. v. Charter Communications, Inc. and Paul W. Allen (sic), was filed in February 2009 in the Circuit Court of Pulaski County, Arkansas and asserts violations of the Arkansas Deceptive Trade Practices Act and fraud claims.Key Colony alleges that it purchased certain senior notes based on representations of Charter and agents and representatives of Paul Allen as part of a scheme to defraud certain Charter noteholders.Clifford James Smith v. Charter Communications, Inc. and Paul Allen, was filed in May 2009 in the United States District Court for the Central District of California.Mr. Smith alleges that he purchased Charter common stock based on statements by Charter and Mr. Allen and that Charter’s bankruptcy filing was not necessary.The defendants’ response to the Complaint was given in February 2010.Herb Lair, Iron Workers Local No. 25 Pension Fund et al. v. Neil Smit, Eloise Schmitz, and Paul G. Allen (“Iron Workers Local No. 25”), was filed in the United States District Court for the Eastern District of Arkansas on June 1, 2009.Mr. Smit was the Chief Executive Officer and Ms. Schmitz is the Chief Financial Officer of Charter.The plaintiffs, who seek to represent a class of plaintiffs who acquired Charter stock between October 23, 2006 and February 12, 2009, allege that they and others similarly situated were misled by statements by Ms. Schmitz, Mr. Smit, Mr. Allen and/or in Charter SEC filings.The plaintiffs assert violations of the Securities Exchange Act of 1934.In February 2010, the United States Bankruptcy Court for the Southern District of New York held that these plaintiffs’ causes of action were released by the Third Party Release and Injunction under Charter’s Plan of Reorganization.Charter denies the allegations made by the plaintiffs in these matters, believes all of the claims asserted in these cases were released through the Plan and intends to seek dismissal of these cases and otherwise vigorously contest these cases. We and our parent companies also are party to other lawsuits and claims that arise in the ordinary course of conducting our business. The ultimate outcome of these other legal matters pending against us or our parent companies cannot be predicted, and although such lawsuits and claims are not expected individually to have a material adverse effect on our consolidated financial condition, results of operations, or liquidity, such lawsuits could have in the aggregate a material adverse effect on our consolidated financial condition, results of operations, or liquidity.Whether or not we ultimately prevail in any particular lawsuit or claim, litigation can be time consuming and costly and injure our reputation. Item4.Submission of Matters to a Vote of Security Holders. No matters were submitted to a vote of our sole security holder during the fourth quarter of the year ended December 31, 2009. 30 PART II Item5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. (A) Market Information Our membership interests are not publicly traded. (B) Holders All of the membership interests of CCO Holdings are owned by CCH II and indirectly by Charter.All of the outstanding capital stock of CCO Holdings Capital Corp. is owned by CCO Holdings. (C) Dividends None. (D)Securities Authorized for Issuance Under Equity Compensation Plans All shares issued or granted by Charter and not yet vested were cancelled on November 30, 2009 along with the 2001 Stock Incentive Plan.The 2009 Stock Incentive Plan was adopted by Charter’s board of directors.See Exhibit 10.19 for the 2009 Stock Incentive Plan. The following information is provided as of December 31, 2009 with respect to equity compensation plans of Charter: Number of Securities Number of Securities to be Issued Upon Weighted Average Remaining Available Exercise of Outstanding Exercise Price of for Future Issuance Options, Warrants Outstanding Options, Under Equity Plan Category and Rights Warrants and Rights Compensation Plans Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders $ 5,776,560 (1) TOTAL $ 5,776,560 (1) This total does not include 1,920,226 shares issued pursuant to restricted stock grants made under Charter’s 2009 Stock Incentive Plan, which are subject to vesting based on continued employment. For information regarding securities issued under Charter’s equity compensation plans, see Note 18 to our accompanying consolidated financial statements contained in “Item8. Financial Statements and Supplementary Data.” 31 Item6.Selected Financial Data. The following table presents selected consolidated financial data for the periods indicated (dollars in millions): Successor Predecessor One Month Ended Eleven Months Ended December 31, November 30, For the Years Ended December 31, 2006 (a) 2005 (a) Statement of Operations Data: Revenues $ Operating income (loss) from continuing operations $
